Exhibit 10.5

 

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this "Lease") is made this 29th day of September, 2008,
between ARE-SAN FRANCISCO NO. 29, LLC, a Delaware limited liability company
("Landlord"), and BIOCARDIA, INC., a Delaware corporation ("Tenant").

 

Address:

125 Shoreway Drive, San Carlos, California

 

Premises:

That portion of the Project, containing approximately 12,918 rentable square
feet, as determined by Landlord, as shown on Exhibit A.

 

Project:

The real property on which the building (the "Building") in which the Premises
are located, together with all improvements thereon and appurtenances thereto as
described on Exhibit B.

 

Base Rent:

$1.60 per rentable square foot per month, subject to adjustment as provided for
in Sections 3 and 4 below.

 

Rent Adjustment Percentage: 3%

 

Rentable Area of Premises: 12,918 sq. ft.

 

Rentable Area of Building: 45,668 sq. ft.

 

Building's Share of Project: 55.16%

 

Rentable Area of Project: 82,796 sq. ft.

 

Tenant's Share of Operating Expenses for the Building: 28.29%

 

Tenant's Share of Operating Expenses for the Project: 15.60%

 

Security Deposit: $42,629.40

 

Target Commencement Date: The date 60 days after the mutual execution and
delivery of this Lease by the parties.

 

Base Term:

Beginning on the Commencement Date and ending 60 months from the first day of
the first full month following the Rent Commencement Date (as defined in
Section 2).

 

Permitted Use:

Research and development laboratory, manufacturing, assembly, clean room,
related office and other related uses consistent with the character of the
Project and otherwise in compliance with the provisions of Section 7 hereof,
provided; however, that such uses are permitted by the City of San Carlos.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 2

          

 

Address for Rent Payment:
P.O. Box 79840
Baltimore, MD 21279-0840

Landlord's Notice Address:
385 E. Colorado Boulevard, Suite 299
Pasadena, CA 91101
Attention: Corporate Secretary

Tenant's Notice Address
Prior to the Commencement Date:
384 Oyster Pt. Blvd. #5
S. San Francisco, California 94080
Attention: Vice President of Operations

Tenant's Notice Address
After the Commencement Date:
125 Shoreway Drive, Suite B
San Carlos, California 94070
Attention: Vice President of Operations

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

[X] EXHIBIT A -PREMISES DESCRIPTION

[X] EXHIBIT C -WORK LETTER

[X] EXHIBIT E -RULES AND REGULATIONS

[X] EXHIBIT G -AVAILABLE SPACE

[X] EXHIBIT I -EQUIPMENT OVER 500 POUNDS

[X] EXHIBIT B -DESCRIPTION OF PROJECT

[X] EXHIBIT D -COMMENCEMENT DATE

[X] EXHIBIT F -TENANT'S PERSONAL PROPERTY

[X] EXHIBIT H -SPACE PLAN

 

1.     Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord. The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the "Common Areas." Landlord reserves the right to modify Common Areas,
provided that such modifications do not materially adversely affect Tenant's use
of the Premises for the Permitted Use and provided that such modifications do
not materially increase the obligations or materially decrease the rights of
Tenant under this Lease.

 

2.     Delivery; Acceptance of Premises; Commencement Date. Landlord shall use
reasonable efforts to deliver the Premises to Tenant on or before the Target
Commencement Date, with Landlord's Work substantially completed ("Delivery" or
"Deliver"). If Landlord fails to substantially complete Landlord's Work on or
before the Target Commencement Date, Landlord shall not be liable to Tenant for
any loss or damage resulting therefrom, and this Lease shall not be void or
voidable except as provided herein. If Landlord does not Deliver the Premises
within 60 days of the Target Commencement Date for any reason other than Force
Majeure delays or Tenant Delays, this Lease may be terminated by Landlord or
Tenant by written notice to the other, and if so terminated by either: (a) the
Security Deposit, or any balance thereof (i.e., after deducting therefrom all
amounts to which Landlord is entitled under the provisions of this Lease), shall
be returned to Tenant, and (b) neither Landlord nor Tenant shall have any
further rights, duties or obligations under this Lease, except with respect to
provisions which expressly survive termination of this Lease. If neither
Landlord nor Tenant elects to void this Lease within 5 business days of the
lapse of such 60 day period, such right to void this Lease shall be waived and
this Lease shall remain in full force and effect. As used herein, "Landlord's
Work" shall mean the following work to be completed by Landlord, at Landlord's
cost and expense, (i) touch up or re-paint, as Landlord's reasonable discretion,
the walls in the shared lobby and the restroom areas, (ii) repair or replace, at
Landlord's reasonable discretion, the flooring in the shared lobby and the
restroom areas, and (iii) install a locking door to the hallway accessing the
restroom from the Premises (but not a security system).

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 3

        

 

The "Commencement Date" shall be the date Landlord Delivers the Premises to
Tenant. The "Rent Commencement Date" shall be the earlier of: (i) 105 days after
Landlord's Delivery of the Premises to Tenant, and (ii) the date the Tenant
Improvements are Substantially Completed (as defined in the Work Letter) by
Tenant. Notwithstanding the foregoing, provided that Tenant delivers written
notice to Landlord of any of the following conditions immediately after Tenant's
discovery of such condition and, in the case of sub-item (b) below, concurrently
delivers evidence thereof reasonably satisfactory to Landlord of such condition,
the 105-day period set forth in clause (i) of the preceding sentence shall be
extended by 1 day for each day that Tenant's Substantial Completion of the
Tenant Improvements is delayed due to (a) Landlord's failure to respond within
the time periods required in the Work Letter, (b) the presence of Hazardous
Materials in the Premises for which Landlord is responsible under the Work
Letter, or (c) the occurrence of fire not caused by Tenant or the Tenant
Parties, earthquake or flood. Upon request of Landlord, Tenant shall execute and
deliver a written acknowledgment of the Commencement Date, the Rent Commencement
Date and the expiration date of the Term when such are established in the form
of the "Acknowledgement of Commencement Date" attached to this Lease as
Exhibit D; provided however, Tenant's failure to execute and deliver such
acknowledgment shall not affect Landlord's rights hereunder. The "Term" of this
Lease shall be the Base Term, as defined above on the first page of this Lease
and any Extension Terms which Tenant may elect pursuant to Section 40 hereof.

 

Landlord hereby agrees to permit Tenant access, at Tenant's sole risk and
expense, to the Premises commencing on October 15, 2008, to commence the Tenant
Improvements, provided that such construction of the Tenant Improvements by
Tenant is coordinated with Landlord's architect and general contractor, and
complies with the Lease and all other reasonable restrictions and conditions
Landlord may impose. All such access shall be during normal business hours or at
such other times as are reasonably designated by Landlord. Notwithstanding the
foregoing, Tenant shall have no right to enter onto the Premises or the Project
unless and until Tenant shall deliver to Landlord evidence reasonably
satisfactory to Landlord demonstrating that any insurance required by Landlord
in connection with such pre-commencement access (including, but not limited to,
any insurance that Landlord may require pursuant to this Lease) is in full force
and effect. Any entry by Tenant shall comply with all established safety
practices of Landlord's contractor and Landlord until completion of Landlord's
Work and acceptance thereof by Tenant. Neither Tenant nor any Tenant Party shall
interfere with the performance of Landlord's Work, nor with any inspections or
issuance of final approvals by applicable Governmental Authorities, and upon any
such interference, Landlord shall have the right to exclude Tenant and any
Tenant Party from the Premises and the Project until substantial completion of
Landlord's Work.

 

Except as set forth in this Lease or the Work Letter: (i) Tenant shall accept
the Premises in their condition as of the Commencement Date, subject to all
applicable Legal Requirements (as defined in Section 7 hereof); (ii) Landlord
shall have no obligation for any defects in the Premises; and (iii) Tenant's
taking possession of the Premises shall be conclusive evidence that Tenant
accepts the Premises and that the Premises were in good condition at the time
possession was taken. Any occupancy of the Premises by Tenant before the
Commencement Date shall be subject to all of the terms and conditions of this
Lease, except for the obligation to pay Base Rent or Operating Expenses.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 4

 

 

Notwithstanding anything to the contrary contained herein, for the period of 90
consecutive days after the Commencement Date, Landlord shall, at its sole cost
and expense (which shall not constitute an Operating Expense), be responsible
for any repairs that are required to be made to the Building (including the
roof) or Building Systems (as defined in Section 13); provided, however, that
Tenant shall pay the cost of any such repairs if (i) such repairs are required
as a result of the Tenant Improvements, or 00 Tenant, or any of Tenant's
contractors, vendors or consultants, was responsible for the cause of such
repair.

 

Tenant agrees and acknowledges that, except as otherwise set forth in this
Lease, neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of all or any portion of the Premises or
the Project, and/or the suitability of the Premises or the Project for the
conduct of Tenant's business, and Tenant waives any implied warranty that the
Premises or the Project are suitable for the Permitted Use. This Lease
constitutes the complete agreement of Landlord and Tenant with respect to the
subject matter hereof and supersedes any and all prior representations,
inducements, promises, agreements, understandings and negotiations which are not
contained herein. Landlord in executing this Lease does so in reliance upon
Tenant's representations, warranties, acknowledgments and agreements contained
herein.

 

3.     Rent.

 

(a)     Base Rent. The first month's Base Rent and the Security Deposit shall be
due and payable on delivery of an executed copy of this Lease to Landlord.
Tenant shall pay to Landlord in advance, without demand, abatement, deduction or
set-off, monthly installments of Base Rent on or before the first day of each
calendar month during the Term hereof after the Rent Commencement Date, in
lawful money of the United States of America, at the office of Landlord for
payment of Rent set forth above, or to such other person or at such other place
as Landlord may from time to time designate in writing. Payments of Base Rent
for any fractional calendar month shall be prorated. The obligation of Tenant to
pay Base Rent and other sums to Landlord and the obligations of Landlord under
this Lease are independent obligations. Tenant shall have no right at any time
to abate, reduce, or set-off any Rent (as defined in Section 5) due hereunder
except for any abatement as may be expressly provided in this Lease.

 

Notwithstanding anything to the contrary contained herein, Tenant (i) shall only
be required to pay Base Rent in the amount set forth on Page 1 of this Lease
with respect to 8,000 rentable square feet for the first 6 months after the Rent
Commencement Date, (ii) shall only be required to pay Base Rent in the amount
set forth on Page 1 of this Lease with respect to 10,000 rentable square feet
for the 7th through 12th months after the Rent Commencement Date, and
(iii) shall be required to pay Base Rent in the amount of $1.65 per rentable
square foot per month with respect to the entire Premises for the 13th through
24th months after the Rent Commencement Date. Thereafter, Base Rent shall be
adjusted pursuant to Section 4(a).

 

 
 

--------------------------------------------------------------------------------

 

  

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 5

 

 

(b)     Additional Rent. In addition to Base Rent, Tenant agrees to pay to
Landlord as additional rent ("Additional Rent"): (i) Tenant's Share of
"Operating Expenses" (as defined in Section 5) and (ii) any and all other
amounts Tenant assumes or agrees to pay under the provisions of this Lease,
including, without limitation, any and all other sums that may become due by
reason of any default of Tenant or failure to comply with the agreements, terms,
covenants and conditions of this Lease to be performed by Tenant, after any
applicable notice and cure period.

 

Notwithstanding anything to the contrary contained herein, Tenant shall
(i) shall only be required to pay Operating Expenses with respect to 8,000
rentable square feet of the Premises for the first 6 months after the Rent
Commencement Date, (ii) shall only be required to pay Operating Expenses with
respect to 10,000 rentable square feet of the Premises for the 7th through 12th
months after the Rent Commencement Date. Tenant shall commence paying Tenant's
Share of Operating Expenses with respect to the entire Premises on the
commencement of the 13th month after the Rent Commencement Date.

 

4.     Base Rent Adjustments

 

(a)     Annual Adjustments. Commencing on the second anniversary of the Rent
Commencement Date, Base Rent shall be increased on each annual anniversary of
the first day of the first full month during the Term of this Lease (each an
"Adjustment Date") by multiplying the Base Rent payable immediately before such
Adjustment Date by the Rent Adjustment Percentage and adding the resulting
amount to the Base Rent payable immediately before such Adjustment Date. Base
Rent, as so adjusted, shall thereafter be due as provided herein. Base Rent
adjustments for any fractional calendar month shall be prorated.

 

(b)     Additional Tenant Improvement Allowance. Landlord shall, subject to the
terms of the Work Letter, make available to Tenant an additional tenant
improvement allowance ("Additional TI Allowance") for the construction of the
Tenant Improvements in the Premises of up to $5.00 per rentable square foot of
the Premises. Commencing on the Rent Commencement Date, and continuing
thereafter monthly on the same day that Base Rent is due, in addition to Base
Rent and Additional Rent, Tenant further agrees to pay to Landlord the amount
necessary to fully amortize over the remainder of the Term the portion of the
Additional TI Allowance to be funded by Landlord in equal payments with interest
at a rate of 8% per annum ("Additional TI Payments"). The Additional TI
Allowance shall only be available for use by Tenant as part of the construction
of the Tenant Improvements until the date which is the last day of the month
that is 6 months after the Rent Commencement Date and Tenant shall have no right
thereafter to use any undisbursed portion thereof. The amount of the Additional
TI Payments shall be subject to adjustments if Landlord disburses any portion of
the Additional TI Allowance after the Rent Commencement Date.

 

5.     Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
"Annual Estimate"), which may be revised by Landlord from time to time during
such calendar year. During each month of the Term, on the same date that Base
Rent is due, Tenant shall pay Landlord an amount equal to 1/12th of Tenant's
Share of the Annual Estimate. Payments for any fractional calendar month shall
be prorated.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 6

 

 

The term "Operating Expenses" means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Building (including the Building's Share of all costs and
expenses of any kind or description incurred or accrued by Landlord with respect
to the Project which are not specific to the Building or any other building
located in the Project) (including, without duplication, Taxes (as defined in
Section 9) capital repairs and improvements amortized over the lesser of 10
years and the useful life of such capital items as reasonably determined by
Landlord ("Approved Capital Expenses"), and the costs of Landlord's third party
property manager (not to exceed 3% of Base Rent) or, if there is no third party
property manager, administration rent in the amount of 3.0% of Base Rent),
excluding only:

 

(a)     the original construction costs of the Project and renovation prior to
the date of the Lease and costs of correcting defects in such original
construction or renovation;

 

(b)     capital expenditures for expansion of the Project and other capital
expenditures to the extent not Approved Capital Expenses;

 

(c)     any costs incurred to remove, study, test, remediate or otherwise
related to the presence of Hazardous Materials in or about the Building or the
Project, which Hazardous Materials Tenant proves (i) existed prior to the
Commencement Date, (ii) originated from any separately demised tenant space
within the Project other than the Premises or (iii) were not brought upon, kept,
used, stored, handled, treated, generated in, or released or disposed of from,
the Project by Tenant or any Tenant Party;

 

(d)     interest, principal payments of Mortgage (as defined in Section 27)
debts of Landlord, financing costs and amortization of funds borrowed by
Landlord, whether secured or unsecured;

 

(e)     depreciation of the Project and capital expense reserves (except for
capital improvements, the cost of which are includable in Operating Expenses);

 

(f)     advertising, legal and space planning expenses and leasing commissions
and other costs and expenses incurred in procuring and leasing space to tenants
for the Project, including any leasing office maintained in the Project, free
rent and construction allowances for tenants;

 

(g)     legal and other expenses incurred in the negotiation or enforcement of
leases;

 

(h)     completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

 

(i)     costs to be reimbursed by other tenants of the Project or Taxes to be
paid directly by Tenant or other tenants of the Project, whether or not actually
paid;

 

(j)     salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project;

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 7

 

 

(k)     general organizational, administrative and overhead costs relating to
maintaining Landlord's existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

 

(l)     costs (including attorneys' fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

 

(m)     costs incurred by Landlord due to the violation by Landlord, its
employees, agents or contractors or any tenant of the terms and conditions of
any lease of space in the Project or any Legal Requirement (as defined in
Section 7)

 

(n)     penalties, fines or interest incurred as a result of Landlord's
inability or failure to make payment of Taxes and/or to file any tax or
informational returns when due, or from Landlord's failure to make any payment
of Taxes required to be made by Landlord hereunder before delinquency;

 

(o)     overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

 

(p)     costs of Landlord's charitable or political contributions, or of fine
art maintained at the Project;

 

(q)     costs in connection with services (including electricity), items or
other benefits of a type which are not standard for the Project and which are
not available to Tenant without specific charges therefor, but which are
provided to another tenant or occupant of the Project, whether or not such other
tenant or occupant is specifically charged therefor by Landlord;

 

(r)     costs incurred in the sale or refinancing of the Project;

 

(s)     net income taxes of Landlord or the owner of any interest in the
Project, franchise, capital stock, gift, estate or inheritance taxes or any
federal, state or local documentary taxes imposed against the Project or any
portion thereof or interest therein;

 

(t)     any expenses otherwise includable within Operating Expenses to the
extent actually reimbursed by persons other than tenants of the Project under
leases for space in the Project; and

 

(u)     costs incurred in connection with the operation of any parking
concession within the Project; and

 

(v)     costs incurred in connection with the performance of alterations or
modifications to the Project (other than the Premises for which Tenant shall be
solely responsible for) that are required solely due to the non-compliance of
the Project with Legal Requirements applicable to the Project (other than the
Premises for which Tenant shall be solely responsible for) as of the date
hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 8

 

 

Notwithstanding anything to the contrary contained in this Lease, Tenant's Share
of any earthquake related insurance deductible shall not exceed $126,000 and
Tenant shall have the right to elect to fully amortize Tenant's Share of such
insurance deductible in equal monthly payments over the then remaining number of
months in the Base Term of the Lease and such payments shall be due on the first
day of each month.

 

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
"Annual Statement") showing in reasonable detail: (a) the total and Tenant's
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant's payments in respect of Operating Expenses for such year. If
Tenant's Share of actual Operating Expenses for such year exceeds Tenant's
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant's payments of Operating Expenses for such year exceed
Tenant's Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.

 

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 45 days after Tenant's receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 45 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord's statement of Tenant's Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord's books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant's questions (the
"Expense Information"). If after Tenant's review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant's Share of Operating
Expenses, then Tenant shall have the right to have an independent public
accounting firm selected by Tenant from among the 4 largest in the United
States, working pursuant to a fee arrangement other than a contingent fee (at
Tenant's sole cost and expense) and approved by Landlord (which approval shall
not be unreasonably withheld or delayed), audit and/or review the Expense
Information for the year in question (the "Independent Review"). The results of
any such Independent Review shall be binding on Landlord and Tenant. If the
Independent Review shows that the payments actually made by Tenant with respect
to Operating Expenses for the calendar year in question exceeded Tenant's Share
of Operating Expenses for such calendar year, Landlord shall at Landlord's
option either (i) credit the excess amount to the next succeeding installments
of estimated Operating Expenses or (ii) pay the excess to Tenant within 30 days
after delivery of such statement, except that after the expiration or earlier
termination of this Lease or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord. If the Independent Review shows that Tenant's payments with
respect to Operating Expenses for such calendar year were less than Tenant's
Share of Operating Expenses for the calendar year, Tenant shall pay the
deficiency to Landlord within 30 days after delivery of such statement. If the
Independent Review shows that Tenant has overpaid with respect to Operating
Expenses by more than 5% then Landlord shall reimburse Tenant for all costs
incurred by Tenant for the Independent Review. Tenant shall treat the results of
each Independent Review as confidential and shall not disclose any information
regarding such Independent Review to any other tenants; provided, however, that
Tenant may disclose such information to its accountants, attorneys and real
estate consultants and to governmental authorities as required by Legal
Requirements and in connection with any litigation, arbitration or similar
proceeding. Operating Expenses for the calendar years in which Tenant's
obligation to share therein begins and ends shall be prorated. Notwithstanding
anything set forth herein to the contrary, if the Building is not at least 95%
occupied during any portion of any calendar year during any year of the Term,
Landlord shall adjust Operating Expenses to equal what would have been incurred
had the Building been 95% occupied during such entire calendar year and Landlord
may incorporate such adjustment in the Annual Estimate.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 9

 

 

"Tenant's Share" shall be the percentage set forth on the first page of this
Lease as Tenant's Share as reasonably adjusted by Landlord for changes in the
physical size of the Project occurring thereafter. The rentable area of the
Premises shall not be subject to re-measurement by either party. If Landlord has
a reasonable basis for doing so, Landlord may equitably increase Tenant's Share
for any item of expense or cost reimbursable by Tenant that relates to a repair,
replacement, or service that benefits only the Premises or only a portion of the
Project that includes the Premises or that varies with occupancy or use. Base
Rent, Tenant's Share of Operating Expenses and all other amounts payable by
Tenant to Landlord hereunder are collectively referred to herein as "Rent."

 

6.     Security Deposit. Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the "Security
Deposit") for the performance of all of Tenant's obligations hereunder in the
amount set forth on page 1 of this Lease, which Security Deposit shall be in the
form of an unconditional and irrevocable letter of credit (the "Letter of
Credit"): (i) in form and substance satisfactory to Landlord, (ii) naming
Landlord as beneficiary, (iii) expressly allowing Landlord to draw upon it at
any time from time to time by delivering to the issuer notice that Landlord is
entitled to draw thereunder, (iv) issued by an FDIC-insured financial
institution satisfactory to Landlord, and (v) redeemable by presentation of a
sight draft in the state of Landlord's choice. If Tenant does not provide
Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 10 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold the funds drawn in cash without
obligation for interest thereon as the Security Deposit. The Security Deposit
shall be held by Landlord as security for the performance of Tenant's
obligations under this Lease. The Security Deposit is not an advance rental
deposit or a measure of Landlord's damages in case of Tenant's default. Upon
each occurrence of a Default (as defined in Section 20) Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, future rent damages under California Civil Code Section 1951.2, and the
cost of any damage, injury, expense or liability caused by such Default, without
prejudice to any other remedy provided herein or provided by law. Landlord's
right to use the Security Deposit under this Section 6 includes the right to use
the Security Deposit to pay future rent damages following the termination of
this Lease pursuant to Section 21(c) below. Upon any use of all or any portion
of the Security Deposit, Tenant shall pay Landlord on demand the amount that
will restore the Security Deposit to the amount set forth on Page 1 of this
Lease. Tenant hereby waives the provisions of any law, now or hereafter in
force, including, without limitation, California Civil Code Section 1950.7,
which provide that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of Rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums reasonably necessary to compensate Landlord for any
other loss or damage, foreseeable or unforeseeable, caused by the act or
omission of Tenant or any officer, employee, agent or invitee of Tenant. Upon
bankruptcy or other debtor-creditor proceedings against Tenant, the Security
Deposit shall be deemed to be applied first to the payment of Rent and other
charges due Landlord for periods prior to the filing of such proceedings. Upon
any such use of all or any portion of the Security Deposit, Tenant shall, within
5 days after demand from Landlord, restore the Security Deposit to its original
amount. If Tenant shall fully perform every provision of this Lease to be
performed by Tenant, the Security Deposit, or any balance thereof (i.e., after
deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant (or, at Landlord's
option, to the last assignee of Tenant's interest hereunder) within 90 days
after the expiration or earlier termination of this Lease.

 

 
 

--------------------------------------------------------------------------------

 

  

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 10

 

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord's obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant's right to the return of the
Security Deposit shall apply solely against Landlord's transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord's damages in
case of Tenant's default. Landlord's obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

 

7.     Use. The Premises shall be used solely for the Permitted Use set forth in
the basic lease provisions on page 1 of this Lease, and in compliance with all
laws, orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, "ADA") (collectively, "Legal
Requirements" and each, a "Legal Requirement"). Tenant shall, upon 5 days'
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant's or Landlord's insurance, increase the insurance risk, or cause the
disallowance of any sprinkler or other credits. The use that Tenant has
disclosed to Landlord that Tenant will be making of the Premises as of the
Commencement Date will not result in the voidance of or an increase insurance
risk with respect to the insurance currently being maintained by Landlord.
Tenant shall not permit any part of the Premises to be used as a "place of
public accommodation", as defined in the ADA or any similar legal requirement.
Tenant shall reimburse Landlord promptly upon demand for any additional premium
charged for any such insurance policy by reason of Tenant's failure to comply
with the provisions of this Section or otherwise caused by Tenant's use and/or
occupancy of the Premises. Tenant will use the Premises in a careful, safe and
proper manner and will not commit or permit waste, overload the floor or
structure of the Premises, subject the Premises to use that would damage the
Premises or obstruct or interfere with the rights of Landlord or other tenants
or occupants of the Project, including conducting or giving notice of any
auction, liquidation, or going out of business sale on the Premises, or using or
allowing the Premises to be used for any unlawful purpose. Tenant shall cause
any equipment or machinery to be installed in the Premises so as to reasonably
prevent sounds or vibrations from the Premises from extending into Common Areas,
or other space in the Project. Tenant shall not place any machinery or equipment
weighing 500 pounds or more in or upon the Premises or transport or move such
items through the Common Areas of the Project or in the Project elevators
without the prior written consent of Landlord, which shall not be unreasonably
withheld or delayed; provided, however, that Landlord hereby approves the
location of the items of machinery or equipment weighing 500 pounds or over as
shown on Exhibit I attached hereto. Except as may be provided under the Work
Letter, Tenant shall not, without the prior written consent of Landlord, use the
Premises in any manner which will require ventilation, air exchange, heating,
gas, steam, electricity or water beyond the existing capacity of the Project as
proportionately allocated to the Premises based upon Tenant's Share as usually
furnished for the Permitted Use.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 11

 

 

Landlord shall, as an Operating Expense (to the extent such Legal Requirement is
generally applicable to similar buildings in the area in which the Project is
located) or at Tenant's expense (to the extent such Legal Requirement is
applicable solely by reason of Tenant's, as compared to other tenants of the
Project, particular use of the Premises or as a result of Tenant's Alterations
(excluding the Tenant Improvements)) make any alterations or modifications to
the Common Areas or the exterior of the Building that are required by Legal
Requirements, including the ADA. After the Commencement Date, Tenant, at its
sole expense, shall make any alterations or modifications to the interior or the
exterior of the Premises that are required by Legal Requirements (including,
without limitation, compliance of the Premises with the ADA) related to Tenant's
particular use or occupancy of the Premises or as a result of Tenant's
Alterations. Notwithstanding any other provision herein to the contrary, but
subject to the foregoing, Tenant shall be responsible for any and all demands,
claims, liabilities, losses, costs, expenses, actions, causes of action, damages
or judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys' fees, charges and
disbursements and costs of suit) (collectively, "Claims") arising out of any
failure of the Premises to comply with any Legal Requirement, and Tenant shall
indemnify, defend, hold and save Landlord harmless from and against any and all
Claims arising out of or in connection with any failure of the Premises to
comply with any Legal Requirement.

 

8.     Holding Over. If, with Landlord's express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord's sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall be
equal to 150% of Rent in effect during the last 30 days of the Term for the
first 90 days of such tenancy at sufferance and thereafter 200% of Rent in
effect during the last 30 days of the Term, and (B) Tenant shall be responsible
for all damages suffered by Landlord resulting from or occasioned by Tenant's
holding over, including consequential damages. No holding over by Tenant,
whether with or without consent of Landlord, shall operate to extend this Lease
except as otherwise expressly provided, and this Section 8 shall not be
construed as consent for Tenant to retain possession of the Premises. Acceptance
by Landlord of Rent after the expiration of the Term or earlier termination of
this Lease shall not result in a renewal or reinstatement of this Lease.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 12

 

 

9.     Taxes. Landlord shall pay, as part of Operating Expenses, all taxes,
levies, fees, assessments and governmental charges of any kind, existing as of
the Commencement Date or thereafter enacted (collectively referred to as
"Taxes"), imposed by any federal, state, regional, municipal, local or other
governmental authority or agency, including, without limitation, quasi-public
agencies (collectively, "Governmental Authority") during the Term, including,
without limitation, all Taxes: (i) imposed on or measured by or based, in whole
or in part, on rent payable to (or gross receipts received by) Landlord under
this Lease and/or from the rental by Landlord of the Project or any portion
thereof, or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord's business or occupation of leasing
space in the Project. Landlord may contest by appropriate legal proceedings the
amount, validity, or application of any Taxes or liens securing Taxes.
Notwithstanding anything to the contrary herein, Landlord shall only charge
Tenant for such assessments existing as of the Commencement Date as if those
assessments were paid by Landlord over the longest possible term which Landlord
is permitted to pay for the applicable assessments without additional charge
other than interest, if any, provided under the terms of the underlying
assessments. Notwithstanding anything to the contrary contained in this Lease,
Taxes shall not include any net income taxes, estate taxes or inheritance taxes
imposed on Landlord unless such net income taxes are in substitution for any
Taxes payable hereunder, or any late penalties, interest or fines. If any such
Tax is levied or assessed directly against Tenant, then Tenant shall be
responsible for and shall pay the same at such times and in such manner as the
taxing authority shall require. Tenant shall pay, prior to delinquency, any and
all Taxes levied or assessed against any personal property or trade fixtures
placed by Tenant in the Premises, whether levied or assessed against Landlord or
Tenant. If any Taxes on Tenant's personal property or trade fixtures are levied
against Landlord or Landlord's property, or if the assessed valuation of the
Project is increased by a value attributable to improvements in or alterations
to the Premises, whether owned by Landlord or Tenant and whether or not affixed
to the real property so as to become a part thereof, higher than the base
valuation on which Landlord from time-to-time allocates Taxes to all tenants in
the Project, Landlord shall have the right, but not the obligation, to pay such
Taxes. Landlord's determination of any excess assessed valuation shall be
binding and conclusive, absent manifest error. The amount of any such payment by
Landlord shall constitute Additional Rent due from Tenant to Landlord
immediately upon demand.

 

10.     Parking. Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have the right, in common with other tenants of the
Project pro rata in accordance with the rentable area of the Premises and the
rentable areas of the Project occupied by such other tenants, to park in those
areas designated for non-reserved parking, subject in each case to Landlord's
rules and regulations. As of the date of this Lease, Tenant's pro rata share of
parking equates to 42 parking spaces. Landlord may allocate parking spaces among
Tenant and other tenants in the Project pro rata as described above if Landlord
determines that such parking facilities are becoming crowded. Landlord shall not
be responsible for enforcing Tenant's parking rights against any third parties,
including other tenants of the Project.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 13

 

 

11.     Utilities, Services. Landlord shall provide, subject to the terms of
this Section 11, water, electricity, heating, ventilation and air conditioning,
light, power, telephone, sewer, and other utilities (including gas and fire
sprinklers to the extent the Project is plumbed for such services), refuse and
trash collection and janitorial services (collectively, "Utilities"). Landlord
shall pay, as Operating Expenses or subject to Tenant's reimbursement
obligation, for all Utilities used on the Premises, all maintenance charges for
Utilities, and any storm sewer charges or other similar charges for Utilities
imposed by any Governmental Authority or Utility provider, and any taxes,
penalties, surcharges or similar charges thereon. Landlord may cause, at
Landlord's expense, any Utilities to be separately metered or charged directly
to Tenant by the provider. Tenant shall pay directly to the Utility provider,
prior to delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term. Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord. No interruption or
failure of Utilities, from any cause whatsoever other than Landlord's willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or the abatement of Rent. Tenant agrees to limit use
of water and sewer with respect to Common Areas to normal restroom use.

 

12.     Alterations and Tenant's Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other then by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
("Alterations") shall be subject to Landlord's prior written consent, which may
be given or withheld in Landlord's sole discretion if any such Alteration
affects the structure or Building Systems. Tenant may construct nonstructural
Alterations in the Premises without Landlord's prior approval if the aggregate
cost of all such work in any 12 month period does not exceed $25,000 (a
"Notice-Only Alteration"), provided Tenant notifies Landlord in writing of such
intended Notice-Only Alteration, and such notice shall be accompanied by plans,
specifications, work contracts and such other information concerning the nature
and cost of the Notice-Only Alteration as may be reasonably requested by
Landlord, which notice and accompanying materials shall be delivered to Landlord
not less than 15 business days in advance of any proposed construction. If
Landlord approves any Alterations, Landlord may impose such conditions on Tenant
in connection with the commencement, performance and completion of such
Alterations as Landlord may deem appropriate in Landlord's reasonable
discretion. Any request for approval shall be in writing, delivered not less
than 15 business days in advance of any proposed construction, and accompanied
by plans, specifications, bid proposals, work contracts and such other
information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials. Landlord's right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or construction comply with applicable Legal Requirements. Tenant
shall cause, at its sole cost and expense, all Alterations to comply with
insurance requirements and with Legal Requirements and shall implement at its
sole cost and expense any alteration or modification required by Legal
Requirements as a result of any Alterations. Tenant shall pay to Landlord, as
Additional Rent, on demand an amount equal to 3% of all charges incurred by
Tenant or its contractors or agents in connection with any Alteration to cover
Landlord's overhead and expenses for plan review, coordination, scheduling and
supervision. Before Tenant begins any Alteration, Landlord may post on and about
the Premises notices of non-responsibility pursuant to applicable law. Tenant
shall reimburse Landlord for, and indemnify and hold Landlord harmless from, any
expense incurred by Landlord by reason of faulty work done by Tenant or its
contractors, delays caused by such work, or inadequate cleanup.

 

 
 

--------------------------------------------------------------------------------

 

  

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 14

 

 

Tenant shall furnish security or make other arrangements reasonably satisfactory
to Landlord to assure payment for the completion of all Alterations work free
and clear of liens, and shall provide (and cause each contractor or
subcontractor to provide) certificates of insurance for workers' compensation
and other coverage in amounts and from an insurance company satisfactory to
Landlord protecting Landlord against liability for personal injury or property
damage during construction. Upon completion of any Alterations, Tenant shall
deliver to Landlord: (i) sworn statements setting forth the names of all
contractors and subcontractors who did the work and final lien waivers from all
such contractors and subcontractors; and (ii) "as built" plans for any such
Alteration.

 

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof. Notwithstanding the
foregoing, Landlord may, at the time its approval of any such Installation is
requested, notify Tenant that Landlord requires that Tenant remove such
Installation upon the expiration or earlier termination of the Term, in which
event Tenant shall remove such Installation in accordance with the immediately
succeeding sentence. Upon the expiration or earlier termination of the Term,
Tenant shall remove (i) all wires, cables or similar equipment which Tenant has
installed in the Premises or in the risers or plenums of the Building, (ii) any
Installations for which Landlord has given Tenant notice of removal in
accordance with the immediately preceding sentence, and (iii) all of Tenant's
Property (as hereinafter defined), and Tenant shall restore and repair any
damage caused by or occasioned as a result of such removal, including, without
limitation, capping off all such connections behind the walls of the Premises
and repairing any holes. Notwithstanding anything to the contrary contained
herein, (i) Tenant shall have no obligation to remove the Tenant Improvements
nor shall Tenant shall have any right to the Tenant Improvements (excluding
Tenant's Property) at any time during the Term, and (ii) Tenant shall have no
obligation to remove any data or telecommunications lines or cabling with a
terminus outside of the Premises (regardless of whether such lines or cabling
originate from the Premises), unless such telecommunications lines or cabling
were installed by or for Tenant. During any restoration period beyond the
expiration or earlier termination of the Term, Tenant shall pay Rent to Landlord
as provided herein as if said space were otherwise occupied by Tenant. If
Landlord is requested by Tenant or any lender, lessor or other person or entity
claiming an interest in any of Tenant' Property to waive any lien Landlord may
have against any of Tenant's Property, and Landlord consents to such waiver,
then Landlord shall be entitled to be paid as administrative rent a fee of
$1,000 per occurrence for its time and effort in preparing and negotiating such
a waiver of lien.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 15

 

 

For purposes of this Lease, (x) "Removable Installations" means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future,(y) "Tenant's Property" means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises, and
(z) "Installations" means all property of any kind paid for with the TI Fund,
all Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch.

 

13.     Landlord's Repairs. Landlord, as an Operating Expense (except to the
extent the cost thereof is excluded from Operating Expenses pursuant to
Section 5 hereof), shall maintain all of the structural, exterior, parking and
other Common Areas of the Project (including the equipment therein), including
HVAC, plumbing, fire sprinklers, elevators and all other building systems
serving the Premises and other portions of the Project ("Building Systems"), in
good repair, reasonable wear and tear and uninsured losses and damages (unless
such losses or damages would have been insured losses or expenses if the
insurance Landlord is required to maintain hereunder had been obtained and so
long as it would make reasonable business sense to Landlord, bearing in mind the
potential amount of the losses and damages and the amount of the applicable
deductibles, to submit a claim for such losses and damages to its insurer)
caused by Tenant, or by any of Tenant's agents, servants, employees, invitees
and contractors (collectively, "Tenant Parties") excluded. Subject to the
provisions of the penultimate paragraph of Section 17 losses and damages caused
by Tenant or any Tenant Party shall be repaired by Landlord, at Tenant's sole
cost and expense, to the extent not covered by insurance. Landlord is required
to maintain hereunder (or to the extent such losses or damages would have been
covered by insurance Landlord is required to maintain hereunder if such
insurance had been maintained and so long as it would make reasonable business
sense to Landlord, bearing in mind the potential amount of the losses and
damages and the amount of the applicable deductibles, to submit a claim for such
losses and damages to its insurer). Landlord reserves the right to stop Building
Systems services when necessary (i) by reason of accident or emergency, or
(ii) for planned repairs, alterations or improvements, which are, in the
judgment of Landlord, desirable or necessary to be made, until said repairs,
alterations or improvements shall have been completed, provided Landlord shall
use reasonable efforts to minimize interference with Tenant's Permitted Use of
the Premises. Landlord shall have no responsibility or liability for failure to
supply Building Systems services during any such period of interruption;
provided however that Landlord shall, except in case of emergency, make a
commercially reasonable effort to give Tenant 24 hours advance notice of any
planned stoppage of Building Systems services for routine maintenance, repairs,
alterations or improvements. Tenant shall promptly give Landlord written notice
of any repair required by Landlord pursuant to this Section, after which
Landlord shall make a commercially reasonable effort to effect such repair.
Landlord shall not be liable for any failure to make any repairs or to perform
any maintenance unless such failure shall persist for an unreasonable time after
Tenant's written notice of the need for such repairs or maintenance as provided
in this Lease. Tenant waives its rights under any state or local law to
terminate this Lease or to make such repairs at Landlord's expense and agrees
that the parties' respective rights with respect to such matters shall be solely
as set forth herein. Repairs required as the result of fire, earthquake, flood,
vandalism, war, or similar cause of damage or destruction shall be controlled by
Section 18.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 16

 

 

14.     Tenant's Repairs. Except as otherwise set forth in Section 13 hereof,
Tenant, at its expense, shall repair, replace and maintain in good condition all
portions of the Premises, including, without limitation, entries, doors,
ceilings, interior windows, interior walls, and the interior side of demising
walls; provided, however, that Landlord shall be responsible, as part of
Operating Expenses, for repairs, replacements and maintenance that could
constitute capital expenditures. Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure. If Tenant fails to commence cure of such failure within 10 days
of Landlord's notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.

 

15.     Mechanic's Liens. Tenant shall discharge, by bond or otherwise, any
mechanic's lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after the filing thereof, at Tenant's sole cost and shall
otherwise keep the Premises and the Project free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant. Should
Tenant fail to discharge any lien described herein, Landlord shall have the
right, but not the obligation, to pay such claim or post a bond or otherwise
provide security to eliminate the lien as a claim against title to the Project
and the cost thereof shall be immediately due from Tenant as Additional Rent. If
Tenant shall lease or finance the acquisition of office equipment, furnishings,
or other personal property of a removable nature utilized by Tenant in the
operation of Tenant's business, Tenant warrants that any Uniform Commercial Code
Financing Statement filed as a matter of public record by any lessor or creditor
of Tenant will upon its face or by exhibit thereto indicate that such Financing
Statement is applicable only to removable personal property of Tenant located
within the Premises. In no event shall the address of the Project be furnished
on the statement without qualifying language as to applicability of the lien
only to removable personal property, located in an identified suite held by
Tenant.

 

16.     Indemnification. Tenant hereby indemnifies and agrees to defend, save
and hold Landlord harmless from and against any and all Claims for injury or
death to persons or damage to property occurring within or about the Premises,
arising directly or indirectly out of use or occupancy of the Premises or a
breach or default by Tenant in the performance of any of its obligations
hereunder, unless caused solely by the willful misconduct or gross negligence of
Landlord. Landlord shall not be liable to Tenant for, and Tenant assumes all
risk of damage to, personal property (including, without limitation, loss of
records kept within the Premises). Tenant further waives any and all Claims for
injury to Tenant's business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records). Landlord shall not be liable for any damages arising from any act,
omission or neglect of any tenant in the Project or of any other third party.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 17

 

 

17.     Insurance. Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project or
such lesser coverage amount as Landlord may elect provided such coverage amount
is not less than 90% of such full replacement cost. Landlord shall further
procure and maintain commercial general liability insurance with a single loss
limit of not less than $2,000,000 for bodily injury and property damage with
respect to the Project. Landlord may, but is not obligated to, maintain such
other insurance and additional coverages as it may deem necessary, including,
but not limited to, flood, environmental hazard and earthquake, loss or failure
of building equipment, errors and omissions, rental loss during the period of
repair or rebuilding, workers' compensation insurance and fidelity bonds for
employees employed to perform services and insurance for any improvements
installed by Tenant or which are in addition to the standard improvements
customarily furnished by Landlord without regard to whether or not such are made
a part of the Project. All such insurance shall be included as part of the
Operating Expenses. The Project may be included in a blanket policy (in which
case the cost of such insurance allocable to the Project will be determined by
Landlord based upon the insurer's cost calculations). Tenant shall also
reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably deems necessary as a result of Tenant's use of the Premises.

 

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant's expense; workers' compensation
insurance with no less than the minimum limits required by law; employers
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The commercial general liability insurance policy shall name Alexandria Real
Estate Equities, Inc., and Landlord, its officers, directors, employees,
managers, agents, invitees and contractors (collectively, "Landlord Parties"),
as additional insureds; insure on an occurrence and not a claims-made basis; be
issued by insurance companies which have a rating of not less than policyholder
rating of A and financial category rating of at least Class X in "Best's
Insurance Guide"; shall not be cancelable for nonpayment of premium unless 10
days prior written notice shall have been given to Landlord from the insurer;
contain a hostile fire endorsement and a contractual liability endorsement; and
provide primary coverage to Landlord (any policy issued to Landlord providing
duplicate or similar coverage shall be deemed excess over Tenant's policies).
Copies of such policies (if requested by Landlord), or certificates of insurance
showing the limits of coverage required hereunder and showing Landlord as an
additional insured, along with reasonable evidence of the payment of premiums
for the applicable period, shall be delivered to Landlord by Tenant upon
commencement of the Term and upon each renewal of said insurance. Tenant's
policy may be a "blanket policy" with an aggregate per location endorsement
which specifically provides that the amount of insurance shall not be prejudiced
by other losses covered by the policy. Tenant shall, at least 5 days prior to
the expiration of such policies, furnish Landlord with renewal certificates.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 18

 

 

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof,
(ii) the landlord under any lease wherein Landlord is tenant of the real
property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

 

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors ("Related Parties"), in
connection with any loss or damage thereby insured against. Notwithstanding
anything to the contrary contained in this Lease, neither party nor its
respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder regardless of the negligence of the party to the Lease
receiving the benefit of the waiver, and each party waives any claims against
the other party, and its respective Related Parties, for such loss or damage.
The failure of a party to insure its property shall not void this waiver.
Landlord and its respective Related Parties shall not be liable for, and Tenant
hereby waives all claims against such parties for, business interruption and
losses occasioned thereby sustained by Tenant or any person claiming through
Tenant resulting from any accident or occurrence in or upon the Premises or the
Project from any cause whatsoever. If the foregoing waivers shall contravene any
law with respect to exculpatory agreements, the liability of Landlord or Tenant
shall be deemed not released but shall be secondary to the other's insurer.

 

Landlord may require insurance policy limits to be raised to conform with
reasonable requirements of Landlord's lender and/or to bring coverage limits to
levels then being generally required of new tenants within the Project.

 

18.     Restoration. If, at any time during the Term, the Project or the
Premises are damaged or destroyed by a fire or other insured casualty, Landlord
shall notify Tenant within 60 days after discovery of such damage as to the
amount of time Landlord reasonably estimates it will take to restore the Project
or the Premises, as applicable (the "Restoration Period"). If the Restoration
Period is estimated to exceed 12 months (the "Maximum Restoration Period"),
Landlord may, in such notice, elect to terminate this Lease as of the date that
is 75 days after the date of discovery of such damage or destruction; provided,
however that notwithstanding Landlord's election to restore, Tenant may elect to
terminate this Lease by written notice to Landlord delivered within 5 business
days of receipt of a notice from Landlord estimating a Restoration Period for
the Premises longer than the Maximum Restoration Period. Unless either Landlord
or Tenant so elects to terminate this Lease, Landlord shall, subject to receipt
of sufficient insurance proceeds (with any deductible to be treated as a current
Operating Expense), promptly restore the Premises (excluding the improvements
installed by Tenant or by Landlord and paid for by Tenant), subject to delays
arising from the collection of insurance proceeds, from Force Majeure events or
as needed to obtain any license, clearance or other authorization of any kind
required to enter into and restore the Premises issued by any Governmental
Authority having jurisdiction over the use, storage, handling, treatment,
generation, release, disposal, removal or remediation of Hazardous Materials (as
defined in Section 30) in on or about the Premises (collectively referred to
herein as "Hazardous Materials Clearances"); provided, however, that if repair
or restoration of the Premises is not substantially complete as of the end of
the Maximum Restoration Period or, if longer, the Restoration Period, Landlord
may, in its sole and absolute discretion, elect not to proceed with such repair
and restoration, or Tenant may by written notice to Landlord delivered within 5
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease, in which event Landlord
shall be relieved of its obligation to make such repairs or restoration and this
Lease shall terminate as of the date that is 75 days after the later of:
(i) discovery of such damage or destruction, or (ii) the date all required
Hazardous Materials Clearances are obtained, but Landlord shall retain any Rent
paid and the right to any Rent payable by Tenant prior to such election by
Landlord or Tenant. Notwithstanding the foregoing, if a portion of the Project,
not including the Building, is damaged, Landlord may not terminate this Lease on
the basis that the Restoration Period will exceed the Maximum Restoration Period
if Landlord elects to merely repair the damage rather than redevelop or improve
the Project as a whole, and Landlord actually commences construction of the
repair of such damage. The Restoration Period and the Maximum Restoration Period
shall not be extended by Force Majeure. In the event that the Lease terminates
pursuant to the provisions of this Section 18 as a result of an earthquake,
Tenant shall not be required to pay any deductibles as part of Operating
Expenses in connection with such earthquake.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 19

 

 

Tenant may, at Tenant's option, promptly re-enter the Premises and commence
doing business in accordance with this Lease upon Landlord's completion of all
repairs or restoration required to be done by Landlord with pursuant to this
Section 18; provided, however, that Tenant shall nonetheless (and even if Tenant
does not re-enter the Premises) continue to be responsible for all of its
obligations under this Lease. Notwithstanding the foregoing, Landlord may
terminate this Lease if the Premises are damaged during the last 1 year of the
Term and Landlord reasonably estimates that it will take more than 2 months to
repair such damage, or if insurance proceeds are not available for such
restoration. Rent shall be abated from the date all required Hazardous Material
Clearances are obtained until the Premises are repaired and restored, in the
proportion which the area of the Premises, if any, which is not usable by Tenant
bears to the total area of the Premises, unless Landlord provides Tenant with
other space during the period of repair that is suitable for the temporary
conduct of Tenant's business. Such abatement shall be the sole remedy of Tenant,
and except as provided in this Section 18, Tenant waives any right to terminate
the Lease by reason of damage or casualty loss.

 

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

 

 
 

--------------------------------------------------------------------------------

 

  

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 20

 

 

19.     Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a "Taking" or "Taken"), and the Taking would in Landlord's
reasonable judgment, either prevent or materially interfere with Tenant's use of
the Premises or materially interfere with or impair Landlord's ownership or
operation of the Project, then upon written notice by Landlord this Lease shall
terminate and Rent shall be apportioned as of said date. If part of the Premises
shall be Taken, and this Lease is not terminated as provided above, Landlord
shall promptly restore the Premises and the Project as nearly as is commercially
reasonable under the circumstances to their condition prior to such partial
Taking and the rentable square footage of the Building, the rentable square
footage of the Premises, Tenant's Share of Operating Expenses and the Rent
payable hereunder during the unexpired Term shall be reduced to such extent as
may be fair and reasonable under the circumstances. Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant's interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord's award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant's trade fixtures, if a separate award for such items is made to Tenant.
Tenant hereby waives any and all rights it might otherwise have pursuant to any
provision of state law to terminate this Lease upon a partial Taking of the
Premises or the Project.

 

20.     Events of Default. Each of the following events shall be a default
("Default") by Tenant under this Lease:

 

(a)     Payment Defaults. Tenant shall fail to pay any installment of Rent or
any other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 3 days
of any such notice not more than once in any 12 month period and Tenant agrees
that such notice shall be in lieu of and not in addition to, or shall be deemed
to be, any notice required by law.

 

(b)     Insurance. Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance at least 20
days before the expiration of the current coverage.

 

(c)     Abandonment. Tenant shall abandon the Premises.

 

(d)     Improper Transfer. Tenant shall assign, sublease or otherwise transfer
or attempt to transfer all or any portion of Tenant's interest in this Lease or
the Premises except as expressly permitted herein, or Tenant's interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

 

(e)     Liens. Tenant shall fail to discharge or otherwise obtain the release of
any lien placed upon the Premises in violation of this Lease within 10 days
after any such lien is filed against the Premises.

 

(f)     Insolvency Events. Tenant or any guarantor or surety of Tenant's
obligations hereunder shall: (A) make a general assignment for the benefit of
creditors; (B) commence any case, proceeding or other action seeking to have an
order for relief entered on its behalf as a debtor or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
"Proceeding for Relief"); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) die or
suffer a legal disability (if Tenant, guarantor, or surety is an individual) or
be dissolved or otherwise fail to maintain its legal existence (if Tenant,
guarantor or surety is a corporation, partnership or other entity).

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 21

 

 

(g)     Estoppel Certificate or Subordination Agreement. Tenant fails to execute
any document required from Tenant under Sections 23 or 27 within 5 days after a
second notice requesting such document.

 

(h)     Other Defaults. Tenant shall fail to comply with any provision of this
Lease other than those specifically referred to in this Section 20, and, except
to the extent a different time period is otherwise provided for herein, such
failure shall continue for a period of 10 days after written notice thereof from
Landlord to Tenant.

 

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant's default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 10 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 10 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 45 days from the date of Landlord's notice.

 

21.     Landlord's Remedies.

 

(a)     Payment By Landlord; Interest. Upon a Default by Tenant hereunder,
Landlord may, without waiving or releasing any obligation of Tenant hereunder,
make such payment or perform such act on behalf of Tenant. All sums so paid or
incurred by Landlord, together with interest thereon, from the date such sums
were paid or incurred, at the annual rate equal to 12% per annum or the highest
rate permitted by law (the "Default Rate"), whichever is less, shall be payable
to Landlord on demand as Additional Rent. Nothing herein shall be construed to
create or impose a duty on Landlord to mitigate any damages resulting from
Tenant's Default hereunder.

 

(b)     Late Payment Rent. Late payment by Tenant to Landlord of Rent and other
sums due will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult and impracticable to
ascertain. Such costs include, but are not limited to, processing and accounting
charges and late charges which may be imposed on Landlord under any Mortgage
covering the Premises. Therefore, if any installment of Rent due from Tenant is
not received by Landlord within 5 days after the date such payment is due,
Tenant shall pay to Landlord an additional sum equal to 6% of the overdue Rent
as a late charge. Notwithstanding the foregoing, before assessing a late charge
the first time in any calendar year, Landlord shall provide Tenant written
notice of the delinquency and will waive the right if Tenant pays such
delinquency within five (5) days thereafter. The parties agree that this late
charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of late payment by Tenant. In addition to the late charge, Rent
not paid when due shall bear interest at the Default Rate from the 5th day after
the date due until paid.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 22

 

 

(c)     Remedies. Upon the occurrence of a Default, Landlord, at its option,
without further notice or demand to Tenant, shall have in addition to all other
rights and remedies provided in this Lease, at law or in equity, the option to
pursue any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.

 

(i)     Terminate this Lease, or at Landlord's option, Tenant's right to
possession only, in which event Tenant shall immediately surrender the Premises
to Landlord, and if Tenant fails to do so, Landlord may, without prejudice to
any other remedy which it may have for possession or arrearages in rent, enter
upon and take possession of the Premises and expel or remove Tenant and any
other person who may be occupying the Premises or any part thereof, without
being liable for prosecution or any claim or damages therefor;

 

(ii)     Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:

 

(A)     The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus

 

(B)     The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(C)     The worth at the time of award of the amount by which the unpaid rent
for the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

 

(D)     Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; provided, however, that
with respect only to any detriment suffered by Landlord in connection with
Landlord's reletting of the Premises as a result of Tenant's failure to perform
under the Lease, Tenant shall be responsible for such reletting costs to the
extent reasonably proportionate to the remaining Term of the Lease; and

 

(E)     At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.

 

The term "rent" as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 21(c)(ii) (A) and
(B), above, the "worth at the time of award" shall be computed by allowing
interest at the Default Rate. As used in Section 21(c)(ii)(C) above, the "worth
at the time of award" shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 23

 

 

(iii)     Landlord may continue this Lease in effect after Tenant's Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

 

(iv)     Whether or not Landlord elects to terminate this Lease following a
Default by Tenant, Landlord shall have the right to terminate any and all
subleases, licenses, concessions or other consensual arrangements for possession
entered into by Tenant and affecting the Premises or may, in Landlord's sole
discretion, succeed to Tenant's interest in such subleases, licenses,
concessions or arrangements. Upon Landlord's election to succeed to Tenant's
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.

 

(v)     Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(d) hereof, at Tenant's expense.

 

(d)     Effect of Exercise. Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord's right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord's intention to re-enter, re-take or otherwise obtain possession of the
Premises as provided in any statute, or to institute legal proceedings to that
end, and also waives all right of redemption in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge. Any reletting of
the Premises or any portion thereof shall be on such terms and conditions as
Landlord in its sole discretion may determine. Landlord shall not be liable for,
nor shall Tenant's obligations hereunder be diminished because of, Landlord's
failure to relet the Premises or collect rent due in respect of such reletting
or otherwise to mitigate any damages arising by reason of Tenant's Default.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 24

 

 

22.     Assignment and Subletting.

 

(a)     General Prohibition. Without Landlord's prior written consent subject to
and on the conditions described in this Section 22 Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect. If Tenant
is a corporation, partnership or limited liability company, the shares or other
ownership interests thereof which are not actively traded upon a stock exchange
or in the over-the-counter market, a transfer or series of transfers whereby 49%
or more of the issued and outstanding shares or other ownership interests of
such corporation are, or voting control is, transferred (but excepting transfers
upon deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22. Notwithstanding the foregoing, Tenant
shall have the right to obtain financing from investors (including venture
capital funding and corporate partners) or undergo a public offering which
results in a change in control of Tenant without such change of control
constituting an assignment under this Section 22 requiring Landlord consent,
provided that (i) Tenant notifies Landlord in writing of the financing at least
5 business days prior to the closing of the financing, and (ii) provided that in
no event shall such financing result in a change in use of the Premises from the
use contemplated by Tenant at the commencement of the Term.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 25

 

 

(b)     Permitted Transfers. If Tenant desires to assign, sublease, hypothecate
or otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 business days, but not
more than 45 business days, before the date Tenant desires the assignment or
sublease to be effective (the "Assignment Date"), Tenant shall give Landlord a
notice (the "Assignment Notice") containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 business days after receipt of the Assignment Notice:
(i) grant such consent, (ii) refuse such consent, in its reasonable discretion;
or (iii) terminate this Lease with respect to the space described in the
Assignment Notice as of the Assignment Date (an "Assignment Termination"). Among
other reasons, it shall be reasonable for Landlord to withhold its consent in
any of these instances: (1) the proposed assignee or subtenant is a governmental
agency; (2) in Landlord's reasonable judgment, the use of the Premises by the
proposed assignee or subtenant would entail any alterations that would lessen
the value of the leasehold improvements in the Premises, or would require
increased services by Landlord; (3) in Landlord's reasonable judgment, the
proposed assignee or subtenant is engaged in areas of scientific research or
other business concerns that are controversial; (4) in Landlord's reasonable
judgment, the proposed assignee or subtenant lacks the creditworthiness to
support the financial obligations it will incur under the proposed assignment or
sublease; (5) in Landlord's reasonable judgment, the character, reputation, or
business of the proposed assignee or subtenant is inconsistent with the desired
tenant-mix or the quality of other tenancies in the Project or is inconsistent
with the type and quality of the nature of the Building; (6) Landlord has
received from any prior landlord to the proposed assignee or subtenant a
negative report concerning such prior landlord's experience with the proposed
assignee or subtenant; (7) Landlord has experienced previous defaults by or is
in litigation with the proposed assignee or subtenant; (8) the use of the
Premises by the proposed assignee or subtenant will violate any applicable Legal
Requirement; (9) the proposed assignee or subtenant is an entity with whom
Landlord is negotiating to lease space in the Project; or (10) the assignment or
sublease is prohibited by Landlord's lender. If Landlord delivers notice of its
election to exercise an Assignment Termination, Tenant shall have the right to
withdraw such Assignment Notice by written notice to Landlord of such election
within 5 business days after Landlord's notice electing to exercise the
Assignment Termination. If Tenant withdraws such Assignment Notice, this Lease
shall continue in full force and effect. If Tenant does not withdraw such
Assignment Notice, this Lease, and the term and estate herein granted, shall
terminate as of the Assignment Date with respect to the space described in such
Assignment Notice. No failure of Landlord to exercise any such option to
terminate this Lease, or to deliver a timely notice in response to the
Assignment Notice, shall be deemed to be Landlord's consent to the proposed
assignment, sublease or other transfer. Tenant shall reimburse Landlord for all
of Landlord's reasonable out-of-pocket expenses in connection with its
consideration of any Assignment Notice. Notwithstanding the foregoing,
Landlord's consent to an assignment of this Lease or a subletting of any portion
of the Premises to any entity controlling, controlled by or under common control
with Tenant (a "Control Permitted Assignment") shall not be required, provided
that Landlord shall have the right to approve the form of any such sublease or
assignment. In addition, Tenant shall have the right to assign this Lease, upon
30 days prior written notice to Landlord but without obtaining Landlord's prior
written consent, to a corporation or other entity which is a
successor-in-interest to Tenant, by way of merger, consolidation, corporate
reorganization, stock purchase or by the purchase of all or substantially all of
the assets or the ownership interests of Tenant provided that (i) such merger or
consolidation, or such acquisition or assumption, as the case may be, is for a
good business purpose and not principally for the purpose of transferring the
Lease, and (ii) the net worth (as determined in accordance with generally
accepted accounting principles ("GAAP")) of the assignee is not less than the
net worth (as determined in accordance with GAAP) of Tenant as of the date of
Tenant's most current quarterly or annual financial statements, and (iii) such
assignee shall agree in writing to assume all of the terms, covenants and
conditions of this Lease arising after the effective date of the assignment (a
"Corporate Permitted Assignment"). Control Permitted Assignments and Corporate
Permitted Assignments are hereinafter referred to as "Permitted Assignments."
Notwithstanding anything to the contrary contained herein, Landlord shall have
no right to an Assignment Termination as a result of Permitted Assignment or any
notice of a Permitted Assignment from Tenant.

 

(c)     Additional Conditions. As a condition to any such assignment or
subletting, whether or not Landlord's consent is required, Landlord may require:

 

(i)     that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided however in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 26

 

 

(ii)     A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord's sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

 

(d)     No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant's
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant's other obligations under this Lease. Except with respect to a Permitted
Assignment, if the Rent due and payable by a sublessee or assignee (or a
combination of the rental payable under such sublease or assignment plus any
bonus or other consideration therefor or incident thereto in any form
attributable to the assignment or sublease) exceeds the sum of the rental
payable under this Lease, (excluding however, any Rent payable under this
Section) and actual and reasonable brokerage fees, legal costs and any design or
construction fees directly related to any such sublease) ("Excess Rent"), then
Tenant shall be bound and obligated to pay Landlord as Additional Rent hereunder
50% of such Excess Rent within 10 days following receipt thereof by Tenant. If
Tenant shall sublet the Premises or any part thereof, Tenant hereby immediately
and irrevocably assigns to Landlord, as security for Tenant's obligations under
this Lease, all rent from any such subletting, and Landlord as assignee and as
attorney-in-fact for Tenant, or a receiver for Tenant appointed on Landlord's
application, may collect such rent and apply it toward Tenant's obligations
under this Lease; except that, until the occurrence of a Default, Tenant shall
have the right to collect such rent.

 

(e)     No Waiver. The consent by Landlord to an assignment or subletting shall
not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor shall it release Tenant or any assignee or sublessee of Tenant
from full and primary liability under the Lease. The acceptance of Rent
hereunder, or the acceptance of performance of any other term, covenant, or
condition thereof, from any other person or entity shall not be deemed to be a
waiver of any of the provisions of this Lease or a consent to any subletting,
assignment or other transfer of the Premises.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 27

 

 

(f)     Prior Conduct of Proposed Transferee. Notwithstanding any other
provision of this Section 22 if (i) the proposed assignee or sublessee of Tenant
has been required by any prior landlord, lender or Governmental Authority to
take remedial action in connection with Hazardous Materials contaminating a
property, where the contamination resulted from such party's action or use of
the property in question, (ii) the proposed assignee or sublessee is subject to
an enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall be acting reasonably by refusing to consent to any assignment or
subletting to any such party.

 

23.     Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon. Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part. Tenant's failure to deliver such statement within such time shall,
at the option of Landlord, constitute a Default under this Lease, and, in any
event, shall be conclusive upon Tenant that the Lease is in full force and
effect and without modification except as may be represented by Landlord in any
certificate prepared by Landlord and delivered to Tenant for execution.

 

24.     Quiet Enjoyment. So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.

 

25.     Prorations. All prorations required or permitted to be made hereunder
shall be made on the basis of a 360 day year and 30 day months.

 

26.     Rules and Regulations. Tenant shall, at all times during the Term and
any extension thereof, comply with all reasonable rules and regulations at any
time or from time to time established by Landlord covering use of the Premises
and the Project. The current rules and regulations are attached hereto as
Exhibit E. If there is any conflict between said rules and regulations and other
provisions of this Lease, the terms and provisions of this Lease shall control.
Landlord shall not have any liability or obligation for the breach of any rules
or regulations by other tenants in the Project and shall not enforce such rules
and regulations in a discriminatory manner.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 28

 

 

27.     Subordination. This Lease and Tenant's interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided
however that so long as there is no Default hereunder, Tenant's right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees upon demand to execute, acknowledge and
deliver such instruments, confirming such subordination, and such instruments of
attornment as shall be requested by any such Holder, provided any such
instruments contain appropriate non-disturbance provisions assuring Tenant's
quiet enjoyment of the Premises as set forth in this Section 27 and Section 24
hereof. Notwithstanding the foregoing, any such Holder may at any time
subordinate its Mortgage to this Lease, without Tenant's consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such Holder.
The term "Mortgage" whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the "Holder" of a Mortgage shall be deemed to include the beneficiary under a
deed of trust.

 

28.     Surrender. Upon the expiration of the Term or earlier termination of
Tenant's right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, "Tenant HazMat Operations") and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the "Surrender Plan"). Such Surrender Plan shall be accompanied by a
current listing of (i) all Hazardous Materials licenses and permits held by or
on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises, and shall be subject to the review and approval
of Landlord's environmental consultant, such approval not to be unreasonably
withheld or delayed. In connection with the review and approval of the Surrender
Plan, upon the request of Landlord, Tenant shall deliver to Landlord or its
consultant such additional non-proprietary information concerning Tenant HazMat
Operations as Landlord shall request. On or before such surrender, Tenant shall
deliver to Landlord evidence that the approved Surrender Plan shall have been
satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant's expense as set forth below, to cause Landlord's
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of the
Lease, free from any residual impact from Tenant HazMat Operations. Tenant shall
reimburse Landlord, as Additional Rent, for the actual out-of-pocket expense
incurred by Landlord for Landlord's environmental consultant to review and
approve the Surrender Plan and to visit the Premises and verify satisfactory
completion of the same, which cost shall not exceed $2,500. Landlord shall have
the unrestricted right to deliver such Surrender Plan and any report by
Landlord's environmental consultant with respect to the surrender of the
Premises to third parties.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 29

 

 

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

 

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord's election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant's Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant's expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord's retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

 

29.     Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND
LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN
LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT,
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED HERETO.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 30

 

 

30.     Environmental Requirements.

 

(a)     Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord's employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys', consultants' and experts' fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, "Environmental Claims")
which arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the
Building, the Project or any adjacent property caused or permitted by Tenant or
any Tenant Party results in any contamination of the Premises, the Building, the
Project or any adjacent property, Tenant shall promptly take all actions at its
sole expense and in accordance with applicable Environmental Requirements as are
necessary to return the Premises, the Building, the Project or any adjacent
property to the condition existing prior to the time of such contamination,
provided that Landlord's approval of such action shall first be obtained, which
approval shall not unreasonably be withheld so long as such actions would not
potentially have any material adverse long-term or short-term effect on the
Premises, the Building or the Project. Notwithstanding anything to the contrary
contained in Section 28 or this Section 30 Tenant shall not be responsible for
or have any liability to Landlord, and the indemnification and hold harmless
obligation set forth in this paragraph shall not apply to Hazardous Materials in
or about the Building or the Project, which Hazardous Materials Tenant proves to
Landlord's reasonable satisfaction (i) existed prior to the Commencement Date,
(ii) originated from any separately demised tenant space within the Project
other than the Premises or (iii) were not brought upon, kept, used, stored,
handled, treated, generated in, or released or disposed of from, the Project by
Tenant or any Tenant Party, unless in any such case, to the extent the presence
of such Hazardous Materials (x) is the result of a breach by Tenant of any of
its obligations under this Lease, or (y) was caused, contributed to or
exacerbated by Tenant or any Tenant Party.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 31

 

 

(b)     Business. Landlord acknowledges that it is not the intent of this
Section 30 to prohibit Tenant from using the Premises for the Permitted Use.
Tenant may operate its business according to prudent industry practices so long
as the use or presence of Hazardous Materials is strictly and properly monitored
according to all then applicable Environmental Requirements. As a material
inducement to Landlord to allow Tenant to use Hazardous Materials in connection
with its business, Tenant agrees to deliver to Landlord prior to the
Commencement Date a list identifying each type of Hazardous Materials to be
brought upon, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Premises and setting forth any and all governmental
approvals or permits required in connection with the presence, use, storage,
handling, treatment, generation, release or disposal of such Hazardous Materials
on or from the Premises ("Hazardous Materials List"). Tenant shall deliver to
Landlord an updated Hazardous Materials List at least once per calendar year
listing all Hazardous Materials which Tenant is required to disclose to any
Governmental Authority (e.g., the fire department) in connection with its use or
occupancy of the Premises. Tenant shall deliver to Landlord true and correct
copies of the following documents (the "Haz Mat Documents") relating to the use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials prior to the Commencement Date, or if unavailable at that time,
concurrent with the receipt from or submission to a Governmental Authority:
permits; approvals; reports and correspondence; storage and management plans,
notice of violations of any Legal Requirements; plans relating to the
installation of any storage tanks to be installed in or under the Project
(provided, said installation of tanks shall only be permitted after Landlord has
given Tenant its written consent to do so, which consent may be withheld in
Landlord's sole and absolute discretion); all closure plans or any other
documents required by any and all federal, state and local Governmental
Authorities for any storage tanks installed in, on or under the Project for the
closure of any such tanks; and a Surrender Plan (to the extent surrender in
accordance with Section 28 cannot be accomplished in 3 months). Tenant is not
required, however, to provide Landlord with any portion(s) of the Haz Mat
Documents containing information of a proprietary nature which, in and of
themselves, do not contain a reference to any Hazardous Materials or hazardous
activities. It is not the intent of this Section to provide Landlord with
information which could be detrimental to Tenant's business should such
information become possessed by Tenant's competitors.

 

(c)     Tenant Representation and Warranty. Tenant hereby represents and
warrants to Landlord that (i) neither Tenant nor any of its legal predecessors
has been required by any prior landlord, lender or Governmental Authority at any
time to take remedial action in connection with Hazardous Materials
contaminating a property which contamination was permitted by Tenant of such
predecessor or resulted from Tenant's or such predecessor's action or use of the
property in question, and (ii) Tenant is not subject to any enforcement order
issued by any Governmental Authority in connection with the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
(including, without limitation, any order related to the failure to make a
required reporting to any Governmental Authority). If Landlord determines that
this representation and warranty was not true as of the date of this lease,
Landlord shall have the right to terminate this Lease in Landlord's sole and
absolute discretion.

 

(d)     Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant's use. Tenant shall be required to pay the
cost of such annual test of the Premises if there is violation of this
Section 30 or if contamination for which Tenant is responsible under this
Section 30 is identified; provided, however, that if Tenant conducts its own
tests of the Premises using third party contractors and test procedures
acceptable to Landlord which tests are certified to Landlord, Landlord shall
accept such tests in lieu of the annual tests to be paid for by Tenant. In
addition, at any time, and from time to time, prior to the expiration or earlier
termination of the Term, Landlord shall have the right to conduct appropriate
tests of the Premises and the Project to determine if contamination has occurred
as a result of Tenant's use of the Premises. In connection with such testing,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party. If contamination has occurred
for which Tenant is liable under this Section 30 Tenant shall pay all costs to
conduct such tests. If no such contamination is found, Landlord shall pay the
costs of such tests (which shall not constitute an Operating Expense). Landlord
shall provide Tenant with a copy of all third party, non-confidential reports
and tests of the Premises made by or on behalf of Landlord during the Term
without representation or warranty and subject to a confidentiality agreement.
Tenant shall, at its sole cost and expense, promptly and satisfactorily
remediate any environmental conditions identified by such testing in accordance
with all Environmental Requirements. Landlord's receipt of or satisfaction with
any environmental assessment in no way waives any rights which Landlord may have
against Tenant.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 32

 

 

(e)     Control Areas. Tenant shall be allowed to utilize up to its pro rata
share of the Hazardous Materials inventory within any control area or zone
(located within the Premises), as designated by the applicable building code,
for chemical use or storage. As used in the preceding sentence, Tenants pro rata
share of any control areas or zones located within the Premises shall be
determined based on the rentable square footage that Tenant leases within the
applicable control area or zone. For purposes of example only, if a control area
or zone contains 10,000 rentable square feet and 2,000 rentable square feet of a
tenant's premises are located within such control area or zone (while such
premises as a whole contains 5,000 rentable square feet), the applicable
tenant's pro rata share of such control area would be 20%.

 

(f)     Underground Tanks. If underground or other storage tanks storing
Hazardous Materials located on the Premises or the Project are used by Tenant or
are hereafter placed on the Premises or the Project by Tenant, Tenant shall
install, use, monitor, operate, maintain, upgrade and manage such storage tanks,
maintain appropriate records, obtain and maintain appropriate insurance,
implement reporting procedures, properly close any underground storage tanks,
and take or cause to be taken all other actions necessary or required under
applicable state and federal Legal Requirements, as such now exists or may
hereafter be adopted or amended in connection with the installation, use,
maintenance, management, operation, upgrading and closure of such storage tanks.

 

(g)     Tenant's Obligations. Tenant's obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease for any portion of the Premises not relet by Landlord
in Landlord's sole discretion, which Rent shall be prorated daily.

 

(h)     Definitions. As used herein, the term "Environmental Requirements" means
all applicable present and future statutes, regulations, ordinances, rules,
codes, judgments, orders or other similar enactments of any Governmental
Authority regulating or relating to health, safety, or environmental conditions
on, under, or about the Premises or the Project, or the environment, including
without limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term "Hazardous Materials"
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
"operator" of Tenant's "facility" and the "owner" of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

 

 
 

--------------------------------------------------------------------------------

 

  

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 33

 

 

31.     Tenant's Remedies/Limitation of Liability. Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). Upon any default by Landlord, Tenant shall give notice
by registered or certified mail to any Holder of a Mortgage covering the
Premises and to any landlord of any lease of property in or on which the
Premises are located and Tenant shall offer such Holder and/or landlord a
reasonable opportunity to cure the default, including time to obtain possession
of the Project by power of sale or a judicial action if such should prove
necessary to effect a cure; provided Landlord shall have furnished to Tenant in
writing the names and addresses of all such persons who are to receive such
notices. All obligations of Landlord hereunder shall be construed as covenants,
not conditions; and, except as may be otherwise expressly provided in this
Lease, Tenant may not terminate this Lease for breach of Landlord's obligations
hereunder.

 

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
"Landlord" in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner's ownership.

 

32.     Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time upon at least 24 hours
advance notice (except in case of emergency where no advance notice will be
required) to inspect the Premises and to make such repairs as may be required or
permitted pursuant to this Lease. Landlord and Landlord's representatives may
enter the Premises during business hours on not less than 48 hours advance
written notice (except in the case of emergencies in which case no such notice
shall be required and such entry may be at any time) for the purpose of
effecting any such repairs, inspecting the Premises, showing the Premises to
prospective purchasers and, during the last year of the Term, to prospective
tenants or for any other business purpose. Landlord may erect a suitable sign on
the Premises stating the Premises are available to let or that the Project is
available for sale. Landlord may grant easements, make public dedications,
designate Common Areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant's use or occupancy of the Premises for the
Permitted Use. At Landlord's request, Tenant shall execute such instruments as
may be necessary for such easements, dedications or restrictions. Tenant shall
at all times, except in the case of emergencies, have the right to escort
Landlord or its agents, representatives, contractors or guests while the same
are in the Premises, provided such escort does not materially and adversely
affect Landlord's access rights hereunder.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 34

 

 

33.     Security. Tenant acknowledges and agrees that security devices and
services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises. Tenant shall be solely
responsible for the personal safety of Tenant's officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project. Tenant shall at Tenant's cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.

 

34.     Force Majeure. Landlord shall not be held responsible or liable for
delays in the performance of its obligations hereunder when caused by, related
to, or arising out of acts of God, strikes, lockouts, or other labor disputes,
embargoes, quarantines, weather, national, regional, or local disasters,
calamities, or catastrophes, inability to obtain labor or materials (or
reasonable substitutes therefor) at reasonable costs or failure of, or inability
to obtain, utilities necessary for performance, governmental restrictions,
orders, limitations, regulations, or controls, national emergencies, delay in
issuance or revocation of permits, enemy or hostile governmental action,
terrorism, insurrection, riots, civil disturbance or commotion, fire or other
casualty, and other causes or events beyond the reasonable control of Landlord
("Force Majeure").

 

35.     Brokers. Landlord and Tenant each represents and warrants that it has
not dealt with any broker, agent or other person (collectively, "Broker") in
connection with this transaction and that no Broker brought about this
transaction, other than CRESA Partners, NAI BT Commercial and Jones Lang
LaSalle. Landlord and Tenant each hereby agree to indemnify and hold the other
harmless from and against any claims by any Broker, other than the broker, if
any named in this Section 35 claiming a commission or other form of compensation
by virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this leasing transaction. Landlord shall be responsible for all fees of Broker
arising out of the execution of this Lease in accordance with the terms of a
separate written agreement between Broker and Landlord.

 

36.     Limitation on Landlord's Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT'S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD'S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD'S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN
CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY
OR ASSETS OF LANDLORD OR ANY OF LANDLORD'S OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF
LANDLORD'S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR
INJURY TO TENANTS BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 35

 

 

37.     Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in effect to such illegal, invalid or unenforceable clause or
provision as shall be legal, valid and enforceable.

 

38.     Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord's sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord's standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises. Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at the sole cost and expense of Tenant, and shall be of a size, color and type
acceptable to Landlord. Nothing may be placed on the exterior of corridor walls
or corridor doors other than Landlord's standard lettering. The directory tablet
shall be provided exclusively for the display of the name and location of
tenants.

 

Tenant shall have the non-exclusive right to display, at Tenant's sole cost and
expense, 1 sign bearing Tenant's name and/or logo on a location on the Building
acceptable to Landlord, in Landlord's sole and absolute discretion. Tenant
acknowledges and agrees that Tenant's name and/or logo signage including,
without limitation, the size, color and type, shall be subject to Landlord's
prior written approval and shall be consistent with Landlord's signage program
at the Project and applicable Legal Requirements. Tenant shall be responsible,
at Tenant's sole cost and expense, for the maintenance of Tenant's sign, for the
removal of Tenant's sign at the expiration or earlier termination of this Lease
and for the repair all damage resulting from such removal. The signage right
granted to Tenant pursuant to this paragraph shall not be assignable by Tenant
to any other party, except that they may be assigned in connection with any
Permitted Assignment of this Lease.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 36

 

 

39.     Right to Expand.

 

(a)     Expansion in the Project. Tenant shall have the right, but not the
obligation, to expand the Premises (the "Expansion Right") to include the
Available Space in the Project upon the terms and conditions in this Section.
For purposes of this Section 39(a) "Available Space" shall mean all of that that
certain space contiguous to the Premises consisting of approximately 5,705
rentable square feet , as shown on Exhibit G attached hereto. If Tenant elects
to exercise the Expansion Right, Tenant shall, on or before October 1, 2009
("Expansion Right Expiration Date"), deliver written notice to Landlord of its
election to exercise the Expansion Right ("Tenant Expansion Exercise Notice").
If, prior to Tenant's delivery of a Tenant Expansion Exercise Notice to Landlord
and prior to the Expansion Right Expiration Date, Landlord intends to accept a
proposal from a third party to lease the Available Space, Landlord shall deliver
to Tenant a written notice of the existence of such proposal ("Proposal
Notice"). Within 5 business days after Tenant's receipt of the Proposal Notice,
Tenant shall deliver to Landlord written notice (the "Acceptance Notice") if
Tenant elects to lease the Available Space. If Tenant elects to lease the
Available Space by delivering a Tenant Expansion Exercise Notice or an
Acceptance Notice, as applicable, within the required time periods, Tenant shall
be deemed to agree to lease the Available Space on the same terms and conditions
as this Lease except, that the terms of this Lease shall be modified as follows:
(i) tenant improvements within the Available Space, acceptable to Landlord in
Landlord's reasonable discretion, shall be constructed in accordance with a work
letter entered into by the parties, each in their sole and absolute discretion,
which work letter shall provide that (1) the parties shall cause a space plan
for the Available Space, acceptable to Landlord in Landlord's reasonable
discretion, to be finalized no later than 30 days after Tenant's delivery of the
Tenant Expansion Exercise Notice or the Acceptance Notice to Landlord,
(2) Landlord shall provide a tenant improvement allowance ("Available Space TI
Allowance") for the construction of tenant improvements in the Available Space
of up to $20.00 per rentable square foot of the Available Space and an
Additional TI Allowance, subject to the terms of such work letter, of up to
$5.00 per rentable square foot of the Available Space which shall be fully
amortized over the remainder of the Term pursuant to Section 4(b) of this Lease,
and (3) Tenant shall have no obligation to construct any tenant improvements in
the Available Space; 00 the definition of Premises shall be amended to include
the Available Space; (iii) Tenant's Share of Operating Expenses for the Building
and Tenant's Share of Operating Expenses for the Project shall be increased
based upon the addition of the Available Space to the Premises, (iv) the amount
of Base Rent payable for the Available Space shall be equal to the amount of
Base Rent on a per square foot basis being paid by Tenant with respect to the
Premises as of the date that Tenant commences paying Base Rent for the Available
Space, excluding any rent abatement provided for in clauses (i) and (ii) of
Section 3(a) of this Lease, and (vi) Tenant shall commence paying Base Rent and
Operating Expenses for the Available Space on the date Landlord delivers the
Available Space to Tenant with the tenant improvements in the Available Space
substantially completed. The term of the Lease with respect to the Available
Space shall commence immediately upon mutual execution of the amendment
described in Section 39(b) below.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 37

 

 

Notwithstanding the foregoing, Tenant acknowledges that Landlord, in Landlord's
sole discretion, may re-develop the Available Space as laboratory/office space
prior to the Expansion Right Expiration Date. If Landlord has re-developed or is
in the process of re-developing the Available Space at the time of Tenant's
delivery to Landlord of a Tenant Expansion Exercise Notice or Acceptable Notice,
Tenant shall be deemed to agree to lease the Available Space on the same terms
and conditions as this Lease (other than the terms set forth in subsections (i)
through (vi) of the previous paragraph) except, that the terms of this Lease
shall be modified as follows: (i) Tenant shall accept the Available Space in its
"as is" condition Exhibit C shall not be applicable to the Available Space, and
Tenant shall not be entitled to any tenant improvement allowance with respect to
the Available Space; (ii) the definition of Premises shall be amended to include
the Available Space; (iii) Tenant's Share of Operating Expenses for the Building
and Tenant's Share of Operating Expenses for the Project shall be increased
based upon the addition of the Available Space to the Premises, (iv) the amount
of Base Rent initially payable for the Available Space shall be at the Market
Rate (as defined below) which Base Rent shall thereafter be adjusted annually by
a percentage as determined by Landlord and agreed to by Tenant when the Market
Rate is determined, and (v) Tenant shall commence paying Base Rent and Operating
Expenses for the Available Space on the date Landlord delivers the Available
Space to Tenant. As used herein, "Market Rate" shall mean the then market rental
rate as determined by Landlord and agreed to by Tenant, which shall in no event
be less than the Base Rent payable on a per square foot basis for the Premises
at the time Tenant elects to exercise the Expansion Right multiplied by 103%.
Notwithstanding the foregoing, if, on or before the date which is 10 business
days following Tenant's delivery of a Tenant Expansion Exercise Notice or
Acceptance Notice, Tenant has not agreed with Landlord's determination of the
Market Rate and the rent escalations for the Available Space after negotiating
in good faith, Tenant shall be deemed to have elected arbitration as described
in Section 40(b). Tenant acknowledges and agrees that, if Tenant has elected to
exercise its Expansion Right by delivering the Tenant Expansion Exercise Notice
or Acceptance Notice to Landlord as required in this Section 39(a) Tenant shall
have no right thereafter to rescind or elect not to lease the Available Space.

 

(b)     Amended Lease. If: (i) Tenant fails to timely deliver a Tenant Expansion
Exercise Notice or an Acceptance Notice, as applicable, within the time periods
provided in Section 39(a), or (ii) after the expiration of a period of 10 days
from the date that Landlord delivers to Tenant a lease amendment, which lease
amendment shall include a work letter, for the Available Space, no lease
amendment for the Available Space has been mutually executed, Tenant shall be
deemed to have waived its right to lease such Available Space.

 

(c)     Exceptions. Notwithstanding the above, the Expansion Right shall not be
in effect and may not be exercised by Tenant:

 

(i)     during any period of time that Tenant is in Default under any provision
of the Lease; or

 

(ii)     if Tenant has been in Default under any provision of the Lease 3 or
more times, whether or not the Defaults are cured, during the 12 month period
prior to the date on which Tenant seeks to exercise the Expansion Right.

 

(d)     Termination. The Expansion Right shall terminate and be of no further
force or effect even after Tenant's due and timely exercise of the Expansion
Right, if, after such exercise, but prior to the commencement date of the lease
of such Available Space, (i) Tenant fails to timely cure any default by Tenant
under the Lease; or (ii) Tenant has Defaulted 3 or more times during the period
from the date of the exercise of the Expansion Right to the date of the
commencement of the lease of the Available Space, whether or not such Defaults
are cured.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 38

 

 

(e)     Rights Personal. Expansion Rights are personal to Tenant and are not
assignable without Landlord's consent, which may be granted or withheld in
Landlord's sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant's interest in the Lease.

 

(f)     No Extensions. The period of time within which any Expansion Rights may
be exercised shall not be extended or enlarged by reason of Tenant's inability
to exercise the Expansion Rights.

 

40.     Right to Extend Term. Tenant shall have the right to extend the Term of
the Lease upon the following terms and conditions:

 

(a)     Extension Rights. Tenant shall have 1 right (an "Extension Right") to
extend the term of this Lease for 3 years (an "Extension Term") on the same
terms and conditions as this Lease (other than with respect to Base Rent and the
Work Letter) by giving Landlord written notice of its election to exercise the
Extension Right at least 9 months prior, and no earlier than 12 months prior, to
the expiration of the Base Term of the Lease.

 

Upon the commencement of the Extension Term, Base Rent shall be payable at the
Market Rate (as defined below). Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined. As used herein, "Market Rate" shall mean the then market rental rate
as determined by Landlord and agreed to by Tenant, which shall in no event be
less than the Base Rent payable as of the date immediately preceding the
commencement of such Extension Term increased by the Rent Adjustment Percentage
multiplied by such Base Rent.

 

If, on or before the date which is 180 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord's determination of the
Market Rate and the rent escalations during the Extension Term after negotiating
in good faith, Tenant shall be deemed to have elected arbitration as described
in Section 40(b). Tenant acknowledges and agrees that, if Tenant has elected to
exercise the Extension Right by delivering notice to Landlord as required in
this Section 40(a) Tenant shall have no right thereafter to rescind or elect not
to extend the term of the Lease for the Extension Term.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 39

 

 

(b)     Arbitration.

 

(i)     Within 10 days of Tenant's notice to Landlord of its election (or deemed
election) to arbitrate Market Rate and escalations, each party shall deliver to
the other a proposal containing the Market Rate and escalations that the
submitting party believes to be correct ("Extension Proposal"). If either party
fails to timely submit an Extension Proposal, the other party's submitted
proposal shall determine the Base Rent and escalations for the Extension Term.
If both parties submit Extension Proposals, then Landlord and Tenant shall meet
within 7 days after delivery of the last Extension Proposal and make a good
faith attempt to mutually appoint a single Arbitrator (and defined below) to
determine the Market Rate and escalations. If Landlord and Tenant are unable to
agree upon a single Arbitrator, then each shall, by written notice delivered to
the other within 10 days after the meeting, select an Arbitrator. If either
party fails to timely give notice of its selection for an Arbitrator, the other
party's submitted proposal shall determine the Base Rent for the Extension Term.
The 2 Arbitrators so appointed shall, within 5 business days after their
appointment, appoint a third Arbitrator. If the 2 Arbitrators so selected cannot
agree on the selection of the third Arbitrator within the time above specified,
then either party, on behalf of both parties, may request such appointment of
such third Arbitrator by application to any state court of general jurisdiction
in the jurisdiction in which the Premises are located, upon 10 days prior
written notice to the other party of such intent.

 

(ii)     The decision of the Arbitrator(s) shall be made within 30 days after
the appointment of a single Arbitrator or the third Arbitrator, as applicable.
The decision of the single Arbitrator shall be final and binding upon the
parties. The average of the two closest Arbitrators in a three Arbitrator panel
shall be final and binding upon the parties. Each party shall pay the fees and
expenses of the Arbitrator appointed by or on behalf of such party and the fees
and expenses of the third Arbitrator shall be borne equally by both parties. If
the Market Rate and escalations are not determined by the first day of the
Extension Term, then Tenant shall pay Landlord Base Rent in an amount equal to
the Base Rent in effect immediately prior to the Extension Term and increased by
the Rent Adjustment Percentage until such determination is made. After the
determination of the Market Rate and escalations, the parties shall make any
necessary adjustments to such payments made by Tenant. Landlord and Tenant shall
then execute an amendment recognizing the Market Rate and escalations for the
Extension Term.

 

(iii)     An "Arbitrator" shall be any person appointed by or on behalf of
either party or appointed pursuant to the provisions hereof and: (i) shall be
(A) a member of the American Institute of Real Estate Appraisers with not less
than 10 years of experience in the appraisal of improved office and high tech
industrial real estate in the greater San Francisco peninsula area, or (B) a
licensed commercial real estate broker with not less than 15 years experience
representing landlords and/or tenants in the leasing of high tech or life
sciences space in the greater San Francisco peninsula area, (ii) devoting
substantially all of their time to professional appraisal or brokerage work, as
applicable, at the time of appointment and (iii) be in all respects impartial
and disinterested.

 

(c)     Rights Personal. The Extension Right is personal to Tenant and is not
assignable without Landlord's consent, which may be granted or withheld in
Landlord's sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant's interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.

 

(d)     Exceptions. Notwithstanding anything set forth above to the contrary,
the Extension Right shall not be in effect and Tenant may not exercise the
Extension Right:

 

(i)     during any period of time that Tenant is in Default under any provision
of this Lease; or

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 40

 

 

(ii)     if Tenant has been in Default under any provision of this Lease 3 or
more times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise an Extension
Right, whether or not the Defaults are cured.

 

(e)     No Extensions. The period of time within which the Extension Right may
be exercised shall not be extended or enlarged by reason of Tenant's inability
to exercise the Extension Right.

 

(f)     Termination. The Extension Right shall terminate and be of no further
force or effect even after Tenant's due and timely exercise of the Extension
Right, if, after such exercise, but prior to the commencement date of the
Extension Term, (i) Tenant fails to timely cure any default by Tenant under this
Lease; or (ii) Tenant has Defaulted 3 or more times during the period from the
date of the exercise of the Extension Right to the date of the commencement of
the Extension Term, whether or not such Defaults are cured.

 

41.     Intentionally Omitted.

 

42.     Miscellaneous.

 

(a)     Notices. All notices or other communications between the parties shall
be in writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

 

(b)     Joint and Several Liability. If and when included within the term
"Tenant," as used in this instrument, there is more than one person or entity,
each shall be jointly and severally liable for the obligations of Tenant.

 

(c)     Financial Information. Tenant shall furnish Landlord with true and
complete copies of (i) Tenant's most recent unaudited quarterly financial
statements within 90 days of the end of each of Tenant's fiscal quarters of each
of Tenant's fiscal years during the Term, and (ii) any other financial
information or summaries that Tenant typically provides to its lenders.

 

(d)     Recordation. Neither this Lease nor a memorandum of lease shall be filed
by or on behalf of Tenant in any public record. Landlord may prepare and file,
and upon request by Landlord Tenant will execute, a memorandum of lease.

 

(e)     Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 41

 

 

(f)     Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

 

(g)     Limitations on Interest. It is expressly the intent of Landlord and
Tenant at all times to comply with applicable law governing the maximum rate or
amount of any interest payable on or in connection with this Lease. If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord's and
Tenant's express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.

 

(h)     Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

 

(i)     Time. Time is of the essence as to the performance of Tenant's
obligations under this Lease.

 

(j)     OFAC. Tenant, and all beneficial owners of Tenant, are currently (a) in
compliance with and shall at all times during the Term of this Lease remain in
compliance with the regulations of the Office of Foreign Assets Control ("OFAC")
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the "OFAC Rules"), (b) not listed on,
and shall not during the term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List maintained by OFAC and/or on any
other similar list maintained by OFAC or other governmental authority pursuant
to any authorizing statute, executive order, or regulation, and (c) not a person
or entity with whom a U.S. person is prohibited from conducting business under
the OFAC Rules.

 

(k)     Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

 

(l)     Entire Agreement. This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 42

 

 

(m)     Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant's routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord's reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant's Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

 

[ Signatures on next page ]

 

 
 

--------------------------------------------------------------------------------

 

 

Net Multi-Tenant Laboratory

 125 Shoreway/Biocardia -Page 43

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

 

TENANT:

 

        BIOCARDIA, INC.,
a Delaware corporation  

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Altman 29 Sept. 2008

 

 

Its:

CEO

 

 

 

 

 

 

           

LANDLORD:

          ARE-SAN FRANCISCO NO. 29, LLC,
a Delaware limited liability company           By: ALEXANDRIA REAL ESTATE      
EQUITIES, L.P.,       a Delaware limited partnership,
managing member                 By:      ARE-QRS CORP.,
a Maryland corporation,
general partner                           By: /s/ Eric S. Johnson           
Its: Assistant Vice President              Real Estate Legal Affairs  

 

 
 

--------------------------------------------------------------------------------

 

 

 

 125 Shoreway/Biocardia

 

EXHIBIT A TO LEASE

 

DESCRIPTION OF PREMISES


(See attached.) 

 

 
 

--------------------------------------------------------------------------------

 

 

[b1.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

 125 Shoreway/Biocardia

 

EXHIBIT B TO LEASE

 

DESCRIPTION OF PROJECT

 

(See attached.) 

 

 
 

--------------------------------------------------------------------------------

 

 

[b2.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

Net-Multi-Tenant Laboratory

 125 Shoreway/Biocardia – Page 1

 

 

EXHIBIT C TO LEASE

 

WORK LETTER

 

THIS WORK LETTER (this "Work Letter") is incorporated into that certain Lease
(the "Lease") dated as of __________, ____ (by and between ARE-SAN FRANCISCO NO.
29, LLC, a Delaware limited liability company ("Landlord"), and BIOCARDIA, INC.,
a Delaware corporation ("Tenant"). Any initially capitalized terms used but not
defined herein shall have the meanings given them in the Lease.

 

1.     General Requirements.

 

(a)     Tenant's Authorized Representative. Tenant designates Andy Mackenzie
(such individual acting alone, "Tenant's Representative") as the only person
authorized to act for Tenant pursuant to this Work Letter. Landlord shall not be
obligated to respond to or act upon any request, approval, inquiry or other
communication ("Communication") from or on behalf of Tenant in connection with
this Work Letter unless such Communication is in writing from Tenant's
Representative. Tenant may change Tenant's Representative at any time upon not
less than 5 business days advance written notice to Landlord.

 

(b)     Landlord's Authorized Representative. Landlord designates Todd Miller
and Radika Bunton (either such individual acting alone, "Landlord's
Representative") as the only persons authorized to act for Landlord pursuant to
this Work Letter. Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord's Representative. Landlord may change either Landlord's Representative
at any time upon not less than 5 business days advance written notice to Tenant.

 

(c)     Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge that the general contractor for Landlord's Work shall be Rossi
Builders and that the architect for Landlord's Work shall be Greg Bunton
Architecture. Landlord and Tenant hereby acknowledge and agree that the
architects (the "TI Architect") for the Tenant Improvements (as defined in
Section 2(a) below), the general contractor and any subcontractors for the
Tenant Improvements shall be selected by Tenant, subject to Landlord's approval,
which approval shall not be unreasonably withheld, conditioned or delayed.
Landlord shall be named a third party beneficiary of any contract entered into
by Tenant with the TI Architect, any consultant, any contractor or any
subcontractor, and of any warranty made by any contractor or any subcontractor.
Landlord hereby approves Landmark Builders and CP Construction as acceptable
general contractors.

 

2.     Tenant Improvements.

 

(a)     Tenant Improvements Defined. As used herein, "Tenant Improvements" shall
mean all improvements to the Premises desired by Tenant of a fixed and permanent
nature including, without limitation, the installation of a life/safety system
in the Premises consisting of only a fire alarm panel with connection to duct
detectors which is compliant with Legal Requirements pursuant to a life/safety
plan reviewed and approved by Landlord, in Landlord's reasonable discretion, and
any other life/safety components required by City of San Carlos Legal
Requirements ("Life/Safety System"); provided, however, that Landlord may not
disapprove Life/Safety System requirements that are required by City of San
Carlos Legal Requirements. Other than (i) funding the TI Allowance (as defined
below) as provided herein, (ii) funding the cost for the installation of the
Life/Safety System in the Premises, (iii) funding the cost of the TI Cost
Exclusions, and (iv) performing Landlord's Work, Landlord shall not have any
obligation whatsoever with respect to the finishing of the Premises for Tenant's
use and occupancy.

 

 
 

--------------------------------------------------------------------------------

 

 

Net-Multi-Tenant Laboratory

 125 Shoreway/Biocardia – Page 2

 

 

(b)     Tenant's Space Plans. Landlord and Tenant acknowledge and agree that the
plan attached hereto as Exhibit H (the "Space Plan") has been approved by both
Landlord and Tenant. Landlord and Tenant further acknowledge and agree that any
changes to the Space Plan constitutes a Change Request the cost of which changes
shall be paid for by Tenant. Tenant shall be solely responsible for all costs
incurred by Landlord to alter the Building (or Landlord' s plans for the
Building) as a result of Tenant's requested changes.

 

(c)     Working Drawings. Not later than 30 business days following the mutual
execution and delivery of the Lease by the parties, Tenant shall cause the TI
Architect to prepare and deliver to Landlord for review and comment construction
plans, specifications and drawings for the Tenant Improvements ("TI Construction
Drawings"), which TI Construction Drawings shall be prepared substantially in
accordance with the Space Plan. Tenant shall be solely responsible for ensuring
that the TI Construction Drawings reflect Tenant's requirements for the Tenant
Improvements. Landlord shall deliver its written comments on the TI Construction
Drawings to Tenant not later than 5 business days after Landlord's receipt of
the same; provided, however, that Landlord may not disapprove any matter that is
consistent with the Space Plan. Tenant and the TI Architect shall consider all
such comments in good faith and shall, within 5 business days after receipt,
notify Landlord how Tenant proposes to respond to such comments. Any disputes in
connection with such comments shall be resolved in accordance with Section 2(d)
hereof. Provided that the design reflected in the TI Construction Drawings is
consistent with the Space Plan, Landlord shall approve the TI Construction
Drawings submitted by Tenant. Once approved by Landlord, subject to the
provisions of Section 4 below, Tenant shall not materially modify the TI
Construction Drawings except as may be reasonably required in connection with
the issuance of the TI Permit (as defined in Section 3(a) below).

 

(d)     Approval and Completion. If any dispute regarding the design of the
Tenant Improvements is not sealed within 10 business days after notice of such
dispute is delivered by one party to the other, Tenant may make the final
decision regarding the design of the Tenant Improvements, provided (i) Tenant
acts reasonably and such final decision is either consistent with or a
compromise between Landlord's and Tenant's positions with respect to such
dispute, (ii) that all costs and expenses resulting from any such decision by
Tenant shall be payable out of the TI Fund (as defined in Section 5(d) below),
and (iii) Tenant's decision will not adversely affect the base Building,
structural components of the Building or any Building systems (in which case
Landlord shall make the final decision). Any changes to the TI Construction
Drawings following Landlord's and Tenant's approval of same requested by Tenant
shall be processed as provided in Section 4 hereof.

 

 
 

--------------------------------------------------------------------------------

 

  

Net-Multi-Tenant Laboratory

 125 Shoreway/Biocardia – Page 3

 

 

3.     Performance of the Tenant Improvements.

 

(a)     Commencement and Permitting of the Tenant Improvements. Tenant shall
commence construction of the Tenant Improvements upon obtaining and delivering
to Landlord a building permit (the "TI Permit") authorizing the construction of
the Tenant Improvements consistent with the TI Construction Drawings approved by
Landlord; provided, however, that the foregoing shall not restrict Tenant from
performing activities that may be performed pursuant to applicable Legal
Requirements without a permit or prior to obtaining a permit. The cost of
obtaining the TI Permit shall be payable from the TI Fund. Landlord shall assist
Tenant in obtaining the TI Permit. Prior to the commencement of the Tenant
Improvements, Tenant shall deliver to Landlord a copy of any contract with
Tenant's contractors (including the TI Architect), and certificates of insurance
from any contractor performing any part of the Tenant Improvement evidencing
industry standard commercial general liability, automotive liability, "builder's
risk", and workers' compensation insurance. Tenant shall cause the general
contractor to provide a certificate of insurance naming Landlord, Alexandria
Real Estate Equities, Inc., and Landlord's lender (if any) as additional
insureds for the general contractor's liability coverages required above.

 

(b)     Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant's reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord's sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building system.

 

(c)     Tenant Liability. Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.

 

(d)     Substantial Completion. Tenant shall substantially complete or cause to
be substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal "punch list" items of a non-material nature which do not
interfere with the use of the Premises ("Substantial Completion" or
"Substantially Complete"). Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the general contractor
to execute and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
("AIA") document G704. For purposes of this Work Letter, "Minor Variations"
shall mean any modifications reasonably required: (i) to comply with all
applicable Legal Requirements and/or to obtain or to comply with any required
permit (including the TI Permit); (ii) to comport with good design, engineering,
and construction practices that are not material; or (iii) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.

 

4.     Changes. Any changes requested by Tenant to the Tenant Improvements after
the delivery and approval by Landlord of the Space Plan, shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed; provided, however, that Landlord
shall not disapprove any items reflected on the approved Space Plan or the
approved TI Construction Drawings and included in approved Budget as optional
items or items available in the alternative to the items initially selected by
Tenant.

 

 
 

--------------------------------------------------------------------------------

 

  

Net-Multi-Tenant Laboratory

 125 Shoreway/Biocardia – Page 4

 

 

(a)     Tenant's Right to Request Changes. If Tenant shall request changes
("Changes"), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a "Change
Request"), which Change Request shall detail the nature and extent of any such
Change. Such Change Request must be signed by Tenant's Representative. Landlord
shall review and approve or disapprove such Change Request within 10 business
days thereafter, provided that Landlord's approval shall not be unreasonably
withheld, conditioned or delayed.

 

(b)     Implementation of Changes. If Landlord approves such Change and Tenant
deposits with Landlord any Excess TI Costs (as defined in Section 5(d) below)
required in connection with such Change, Tenant may cause the approved Change to
be instituted. If any TI Permit modification or change is required as a result
of such Change, Tenant shall promptly provide Landlord with a copy of such TI
Permit modification or change.

 

5.     Costs.

 

(a)     Budget For Tenant Improvements. Before the commencement of construction
of the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade,
of the costs incurred or that will be incurred, in connection with the design
and construction of the Tenant Improvements (the "Budget"), and deliver a copy
of the Budget to Landlord for Landlord's approval, which shall not be
unreasonably withheld or delayed. The Budget shall be based upon the TI
Construction Drawings approved by Tenant and Landlord and shall include a
payment to Landlord of administrative rent ("Administrative Rent") equal to 1%
of the TI Costs (as hereinafter defined) for monitoring and inspecting the
construction of the Tenant Improvements, which sum shall be payable from the TI
Fund (as defined in Section 5(d)). If the Budget (as the same may be increased
by a Change) is greater than the TI Allowance, Tenant shall deposit with
Landlord the difference, in cash, prior to the commencement of construction of
the Tenant Improvements or Changes, for disbursement by Landlord as described in
Section 5(d).

 

(b)     TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (collectively, the "TI Allowance") as follows:

 

1.     a "Tenant Improvement Allowance" in the maximum amount of $20.00 per
rentable square foot in the Premises, or $258,360.00 in the aggregate, which is
included in the Base Rent set forth in the Lease; and

 

2.     an "Additional Tenant Improvement Allowance" in the maximum amount of
$5.00 per rentable square foot in the Premises, or $64,590.00 in the aggregate,
which shall, to the extent used, result in the payment by Tenant of the
Additional TI Payments pursuant to Section 4(a) of the Lease.

 

 
 

--------------------------------------------------------------------------------

 

 

Net-Multi-Tenant Laboratory

 125 Shoreway/Biocardia – Page 5

 

 

At any time prior to the date that is 6 months after the Rent Commencement Date,
Tenant shall notify Landlord how much Additional Tenant Improvement Allowance
Tenant has elected to receive from Landlord. Such election shall be final and
binding on Tenant, and may not thereafter be modified without Landlord's
consent, which may be granted or withheld in Landlord's sole and absolute
subjective discretion. The TI Allowance shall be disbursed in accordance with
this Work Letter. The Additional Tenant Improvement Allowance shall be available
to Tenant until the date which is the last day of the month that is 6 months
after the Rent Commencement Date of the Lease.

 

Tenant shall have no right to the use or benefit (including any reduction to
Base Rent) of any portion of the TI Allowance not required for the construction
of (i) the Tenant Improvements described in the TI Construction Drawings
approved pursuant to Section 2(d) or (ii) any Changes pursuant to Section 4.
Tenant shall have no right to any portion of the TI Allowance that is not
requested before the last day of the month that is 6 months after the Rent
Commencement Date.

 

(c)     Costs Includable in TI Fund. The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the Space Plan and the TI
Construction Drawings, all costs set forth in the Budget, including Landlord's
Administrative Rent, costs resulting from Tenant Delays and the cost of Changes
(collectively, "TI Costs"). Notwithstanding anything to the contrary contained
herein, the TI Fund shall not be used to purchase any furniture, personal
property or other non-Building system materials or equipment, including, but not
limited to, Tenant's voice or data cabling, non-ducted biological safety
cabinets and other scientific equipment not incorporated into the Tenant
Improvements. Notwithstanding anything to the contrary contained in this Work
Letter, the TI Costs shall not include and Landlord shall be responsible for the
following costs in connection with the Tenant Improvements (the "TI Cost
Exclusions"): (a) costs incurred as a result of the presence of Hazardous
Materials in the Premises; (b) costs triggered by the Tenant Improvements to
bring the Building (outside of the Premises) into compliance with Legal
Requirements, (c) costs of the Life/Safety System, and (d) costs to remove any
pre-existing data or telecommunication lines or cabling with a terminus outside
of the Premises (regardless of whether any such lines or cabling originate from
the Premises).

 

(d)     Excess TI Costs. Except as set forth herein, Landlord shall have no
obligation to bear any portion of the cost of any of the Tenant Improvements
except to the extent of the TI Allowance. If at any time, the remaining TI Costs
under the Budget exceed the remaining unexpended TI Allowance, Tenant shall
deposit with Landlord, as a condition precedent to Landlord's obligation to fund
the TI Allowance, 100% of the then current TI Cost in excess of the remaining TI
Allowance ("Excess TI Costs"). If Tenant fails to deposit, or is late in
depositing any Excess TI Costs with Landlord, Landlord shall have all of the
rights and remedies set forth in the Lease for nonpayment of Rent (including,
but not limited to, the right to interest at the Default Rate and the right to
assess a late charge). For purposes of any litigation instituted with regard to
such amounts, those amounts will be deemed Rent under the Lease. The TI
Allowance and Excess TI Costs are herein referred to as the "TI Fund." Funds
deposited by Tenant shall be the first disbursed to pay TI Costs.
Notwithstanding anything to the contrary set forth in this Section 5(d) Tenant
shall be fully and solely liable for TI Costs and the cost of Minor Variations
in excess of the TI Allowance. If upon Substantial Completion of the Tenant
Improvements and the payment of all sums due in connection therewith there
remains any undisbursed portion of the TI Fund, Tenant shall be entitled to such
undisbursed TI Fund solely to the extent of any Excess TI Costs deposit Tenant
has actually made with Landlord.

 

 
 

--------------------------------------------------------------------------------

 

 

Net-Multi-Tenant Laboratory

 125 Shoreway/Biocardia – Page 6

 

 

(e)     Payment for TI Costs. Subject to Section 5(a) above, during the course
of design and construction of the Tenant Improvements, Landlord shall pay TI
Costs once a month against a draw request in Landlords standard form, containing
such certifications, lien waivers (including a conditional lien release for each
progress payment and unconditional lien releases for the prior month's progress
payments), inspection reports and other matters as Landlord customarily obtains,
to the extent of Landlord's approval thereof for payment, no later than 30 days
following receipt of such draw request. Upon completion of the Tenant
Improvements (and prior to any final disbursement of the TI Fund), Tenant shall
deliver to Landlord: (i) sworn statements setting forth the names of all
contractors and first tier subcontractors who did the work and final,
unconditional lien waivers from all such contractors and first tier
subcontractors; (ii) as-built plans (one copy in print format and two copies in
electronic CAD format) for such Tenant Improvements; (iii) a certification of
substantial completion in Form AIA G704, (iv) a certificate of occupancy for the
Premises; and (v) copies of all operation and maintenance manuals and warranties
affecting the Premises.

 

6.     Miscellaneous.

 

(a)     Consents. Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, unless expressly set forth herein to the contrary.

 

(b)     Modification. No modification, waiver or amendment of this Work Letter
or of any of its conditions or provisions shall be binding upon Landlord or
Tenant unless in writing signed by Landlord and Tenant.

 

(c)     No Obligation to Construct. Notwithstanding anything to the contrary
contained in the Lease or in this Work Letter, Tenant shall not be obligated to
(i) commence construction of all or any portion of the Tenant Improvements, or
(ii) perform all or any particular portion of the Tenant Improvements described
on the Space Plan or approved TI Construction Drawings; provided, however that
if Tenant does not construct the Tenant Improvements or constructs only a
portion of the Tenant Improvements, the Rent Commencement Date provided for in
the Lease shall not be delayed, the amount of Base Rent provided for in the
Lease shall not be reduced. Any Tenant Improvements actually constructed by
Tenant shall be constructed in accordance with the applicable provisions of this
Work Letter.

 

 
 

--------------------------------------------------------------------------------

 

 

 

 125 Shoreway/Biocardia

 

EXHIBIT D TO LEASE

ACKNOWLEDGEMENT OF COMMENCEMENT DATE

 

This ACKNOWLEDGEMENT OF COMMENCEMENT DATE is made this 1st day of January, 2009,
between ARE-SAN FRANCISCO NO. 29, LLC, a Delaware limited liability company
("Landlord"), and BIOCARDIA, INC., a Delaware corporation ("Tenant"), and is
attached to and made a part of the Lease dated September 29, 2008 (the "Lease"),
by and between Landlord and Tenant. Any initially capitalized terms used but not
defined herein shall have the meanings given them in the Lease.

 

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is January 1, 2009, the
Rent Commencement Date is January 1, 2009 and the termination date of the Base
Term of the Lease shall be midnight on December 31, 2013. In case of a conflict
between the terms of the Lease and the terms of this Acknowledgment of
Commencement Date, this Acknowledgment of Commencement Date shall control for
all purposes.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

 

 

 

TENANT:

     

BIOCARDIA, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andy Mackenzie

 

 

Its:

VP of Regulatory

 

 

 

 

 

 

            LANDLORD:           ARE-SAN FRANCISCO NO. 29, LLC,
a Delaware limited liability company               By: Alexandria Real Estate
Equities, Inc., L.P.,       a Delaware limited partnership,
managing member       By: ARE-QRS CORP.,         a Maryland corporation,        
general partner                 By: /s/ Eric S. Johnson            Its: Vice
President         Real Estate Legal Affairs  

 

 
 

--------------------------------------------------------------------------------

 

 

Net-Multi-Tenant Laboratory

 125 Shoreway/Biocardia – Page 1

 

 

EXHIBIT E TO LEASE

 

Rules and Regulations

 

1.     The sidewalk, entries, and driveways of the Project shall not be
obstructed by Tenant, or any Tenant Party, or used by them for any purpose other
than ingress and egress to and from the Premises.

 

2.     Tenant shall not place any objects, including antennas, outdoor
furniture, etc., in the parking areas, landscaped areas or other areas outside
of its Premises, or on the roof of the Project.

 

3.     Except for animals assisting the disabled, no animals shall be allowed in
the offices, halls, or corridors in the Project.

 

4.     Tenant shall not disturb the occupants of the Project or adjoining
buildings by the use of any radio or musical instrument or by the making of loud
or improper noises.

 

5.     If Tenant desires telegraphic, telephonic or other electric connections
in the Premises, Landlord or its agent will direct the electrician as to where
and how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant's expense.

 

6.     Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

 

7.     Parking any type of recreational vehicles is specifically prohibited on
or about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no "For Sale" or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

 

8.     Tenant shall maintain the Premises free from rodents, insects and other
pests.

 

9.     Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs or who shall in any manner do any act in violation of the
Rules and Regulations of the Project.

 

10.     Tenant shall not cause any unnecessary labor by reason of Tenant's
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

 

 
 

--------------------------------------------------------------------------------

 

 

Net-Multi-Tenant Laboratory

 125 Shoreway/Biocardia – Page 2

 

 

11.     Tenant shall give Landlord prompt notice of any defects in the water,
lawn sprinkler, sewage, gas pipes, electrical lights and fixtures, heating
apparatus, or any other service equipment affecting the Premises.

 

12.     Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

 

13.     All moveable trash receptacles provided by the trash disposal firm for
the Premises must be kept in the trash enclosure areas, if any, provided for
that purpose.

 

14.     No auction, public or private, will be permitted on the Premises or the
Project.

 

15.     No awnings shall be placed over the windows in the Premises except with
the prior written consent of Landlord.

 

16.     The Premises shall not be used for lodging, sleeping or cooking or for
any immoral or illegal purposes or for any purpose other than that specified in
the Lease. No gaming devices shall be operated in the Premises.

 

17.     Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord's
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.

 

18.     Tenant assumes full responsibility for protecting the Premises from
theft, robbery and pilferage.

 

19.     Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant's ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

 
 

--------------------------------------------------------------------------------

 

 

 

 125 Shoreway/Biocardia

 

 

EXHIBIT F TO LEASE

 

TENANT'S PERSONAL PROPERTY

 

Three free-standing controlled environment rooms in dimensions of two at
18'x12', one at 12'x10'

 

Sharp First 40" bed vertical milling machine

 

Jet Bench Lathe model BD1325R

 

Air Compressor, Atlas Copco SF4

 

Pallet Rack, 20' wide x 4' deep

 

Office furniture and cubicles

 

 
 

--------------------------------------------------------------------------------

 

 

 

 125 Shoreway/Biocardia

 

 

EXHIBIT G TO LEASE

 

AVAILABLE SPACE

 

 (See attached.)

 

 
 

--------------------------------------------------------------------------------

 

 

[b3.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

 125 Shoreway/Biocardia

 

 

EXHIBIT H TO LEASE

 

SPACE PLAN

 

(See attached.)

 

 
 

--------------------------------------------------------------------------------

 

 

[b4.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT I TO LEASE

 

EQUIPMENT OVER 500 POUNDS

 

Three free standing controlled environment rooms in dimensions of two at 18'x12'
and one at 12'x10', placed in the lab as shown on the space plan

 

Sharp First 40" bed vertical milling machine placed in the machine shop area
shown on the space plan

 

Jet Bench Lathe model BD1325R placed in the machine shop area shown on the space
plan

 

Air compressor placed in the machine shop area shown on the space plan

 

Pallet racks placed in the lab as shown on the space plan

 

Filing cabinets, 4 and 5 drawer units, placed in several places in the open
office area of the space plan.